Exhibit 10.16





THE
TORCHMARK CORPORATION


SAVINGS AND INVESTMENT PLAN
(Amended and Restated as of January 1, 2014)










  



24983590 v1    



--------------------------------------------------------------------------------



BACKGROUND
Effective as of April 5, 1982, Liberty National Insurance Holding Company, which
was a predecessor of Torchmark Corporation (the "Company"), established a
defined contribution profit sharing plan ("Plan") which is intended to be
qualified pursuant to the provisions of the Internal Revenue Code of 1986, as
amended. The Plan is intended to provide eligible employees of the Company, and
those of any affiliate which adopts the Plan, with a supplemental source of
retirement income.
Effective as of January 1, 1987, the Company amended the Plan to be an employee
stock ownership plan, as well as a profit sharing plan, pursuant to the Code.
Effective as of January 1, 1989, the Plan was amended and restated to (i) comply
with the Tax Reform Act of 1986 and (ii) eliminate the employee stock ownership
plan provisions which were never utilized by the Company. This amended and
restated Plan incorporated Amendments One and Two to the Plan.
Amendment Three to the Plan was adopted at the request of the Internal Revenue
Service on December 16, 1996.
Amendment Four to the Plan was adopted on October 17, 1996.
Amendment Five to the Plan was adopted on April 23, 1997.
Amendment Six to the Plan was adopted on October 20, 1998.
Amendment Seven to the Plan was adopted on October 20, 1998.
Amendment Eight to the Plan was adopted on March 20, 2000.
Effective as of January 1, 1997 (except as otherwise provided for therein) the
Plan was amended and restated for a number of tax law changes generally
encompassed within the acronym "GUST." This amended and restated Plan document
constituted Amendment Nine to the Plan.
Amendment Ten was adopted on October 12, 2001.
Amendment Eleven was adopted on June 27, 2002.
Amendment Twelve was adopted on November 22, 2002.
Amendment Thirteen was adopted on December 4, 2002.
Amendment Fourteen was adopted on October 27, 2004.
Amendment Fifteen was adopted on September 21, 2005.
Amendment Sixteen was adopted on December 19, 2006.

24983590 v1    



--------------------------------------------------------------------------------



Effective as of January 1, 2007 (except as otherwise provided for therein), the
Plan was amended and restated to, among other changes incorporate a 401(k)
salary deferral feature into the Plan. This amended and restated Plan also
included certain provisions intended to reflect portions of the Final
Regulations under Code § 401(k) that were published on December 29, 2004
(hereinafter referred to as the "Final 401(k) Regulations"). Those portions of
the Plan relating to the Final 401(k) Regulations were included as good faith
compliance therewith and, unless otherwise noted, apply to Plan Years beginning
after December 31, 2005. This amended and restated Plan constituted Amendment
Seventeen to the Plan.
Amendments adopted subsequent to Amendment Seventeen are numbered beginning with
Amendment One.
Amendment One was adopted on December 22, 2008.
Amendment Two was adopted on August 25, 2009.
Amendment Three was adopted on December 16, 2009.
Effective January 1, 2009 (except as otherwise provided for therein), the Plan
was amended and restated for a number of tax law changes generally encompassed
within the acronym "EGTRRA." This amended and restated Plan document constituted
Amendment Four to the Plan.
Amendment Five was adopted on November 17, 2011.
Amendment Six was adopted on November 9, 2012.
Effective January 1, 2014 (except as otherwise provided for herein), the Plan is
hereby amended and restated for a number of tax law changes generally
encompassed with the acronyms "PPA" and "HEART." This amended and restated Plan
document constitutes Amendment Seven to the Plan.
The benefit under the Plan of any participant who terminates employment shall be
determined in accordance with the provisions of the Plan as in effect on the
date of such termination of employment.
 



24983590 v1    



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS1-1
Section 1.1Account    1-1
Section 1.2Account Balance    1-1
Section 1.3ACP Test    1-1
Section 1.4Adjustment Factor    1-1
Section 1.5Administrative Committee    1-1
Section 1.6Administrator    1-1
Section 1.7ADP Test    1-1
Section 1.8Affiliate    1-1
Section 1.9Annual Addition    1-2
Section 1.10Annuity Contract    1-2
Section 1.11Beneficiary    1-2
Section 1.12Benefit Commencement Date    1-2
Section 1.13Board of Directors    1-2
Section 1.14Code    1-2
Section 1.15Company    1-2
Section 1.16Company Stock    1-2
Section 1.17Company Stock Account    1-2
Section 1.18Compensation    1-2
Section 1.19Contribution    1-4
Section 1.20Direct Rollover    1-4
Section 1.21Disability    1-4
Section 1.22Early Retirement Age    1-4
Section 1.23Effective Date    1-4
Section 1.24Eligible Employee    1-4
Section 1.25Eligible Retirement Plan    1-5
Section 1.26Eligible Rollover Distribution    1-5
Section 1.27Employee    1-5
Section 1.28Employer    1-6
Section 1.29Employer Contributions    1-6
Section 1.30Employer Contributions Account    1-6
Section 1.31Employment    1-6
Section 1.32Entry Date    1-6
Section 1.33ERISA    1-6
Section 1.34Excess Aggregate Contributions    1-6
Section 1.35Excess Matching Contributions    1-6
Section 1.36Excess Salary Deferral Contributions    1-7
Section 1.37Five-percent Owner    1-7
Section 1.38Forfeitures    1-7

24983590 v1    1v



--------------------------------------------------------------------------------



Section 1.39Fully Vested Separation    1-7
Section 1.40Highly Compensated Employee    1-7
Section 1.41Hour of Service    1-8
Section 1.42Investment    1-9
Section 1.43Investment Company    1-9
Section 1.44Investment Company Shares    1-9
Section 1.45Limitation Year    1-9
Section 1.46Matching Contributions    1-9
Section 1.47Non-Highly Compensated Employee    1-9
Section 1.48Non-Vested Separation    1-9
Section 1.49Normal Retirement Age    1-9
Section 1.50One Year Break in Service    1-9
Section 1.51Partially Vested Separation    1-10
Section 1.52Participant    1-10
Section 1.53Participant Contributions    1-10
Section 1.54Participant Contributions Account    1-10
Section 1.55Participating Affiliate    1-10
Section 1.56Plan    1-10
Section 1.57Plan Year    1-10
Section 1.58Qualified Joint and Survivor Annuity    1-10
Section 1.59Qualified Plan    1-10
Section 1.60Rollover Contribution    1-10
Section 1.61Salary Deferral Contributions    1-11
Section 1.62Spousal Consent    1-11
Section 1.63Spouse    1-11
Section 1.64Surviving Spouse    1-11
Section 1.65Trust or Trust Fund    1-11
Section 1.66Trust Agreement    1-11
Section 1.67Trustee    1-11
Section 1.68Valuation Date    1-11
Section 1.69Vesting Service    1-11
Section 1.70W&R Class A and Class B Financial Stock Accounts    1-12
Section 1.71Years of Service    1-12
ARTICLE 2 PARTICIPATION2-1
Section 2.1Participation in the Plan    2-1
Section 2.2Crediting of Service for Eligibility Purposes.    2-1
Section 2.3Rollover Membership.    2-1
ARTICLE 3 ACCOUNTS AND CONTRIBUTIONS3-1
Section 3.1Establishment of Accounts    3-1

24983590 v1    2v



--------------------------------------------------------------------------------



Section 3.2Participant and Employer Contributions    3-1
Section 3.3Salary Deferral Contributions    3-1
Section 3.4Rollovers    3-3
Section 3.5Participant's Elections    3-3
Section 3.6Automatic Enrollment of Participants    3-4
Section 3.7Changes in Salary Deferral Contributions    3-4
Section 3.8Matching Contributions    3-4
Section 3.9Safe Harbor Matching Contribution    3-5
Section 3.10Fail-Safe Contributions    3-5
Section 3.11Makeup Contributions    3-6
Section 3.12Overall Limits on Contributions    3-6
Section 3.13Permitted Employer Refunds    3-7
Section 3.14Final Section 415 Regulations    3-7
Section 3.15415 Compensation paid after severance from employment    3-7
Section 3.16Administrative delay ("the first few weeks") rule    3-8
Section 3.17Inclusion of certain nonqualified deferred compensation
amounts    3-8
Section 3.18Definition of annual additions    3-8
Section 3.19Change of Limitation Year    3-9
Section 3.20Excess annual additions    3-9
Section 3.21Aggregation and Disaggregation of Plans    3-9
Section 3.22Merged Profit Sharing Account    3-11
Section 3.23Discretionary Contributions    3-11
ARTICLE 4 ADP and ACP NONDISCRIMINATION TESTS4-1
Section 4.1Satisfaction of ADP and ACP Tests    4-1
Section 4.2Actual Deferral Percentage    4-1
Section 4.3ADP Test    4-1
Section 4.4Actual Contribution Percentage    4-1
Section 4.5ACP Test    4-2
Section 4.6Compliance Measures    4-2
Section 4.7Additional Limitations    4-3
ARTICLE 5 VESTING5-1
Section 5.1Determination of Vesting    5-1
Section 5.2Rules for Crediting Vesting Service    5-2
Section 5.3Account Forfeitures    5-2
ARTICLE 6 INVESTMENT OF CONTRIBUTIONS; MANAGEMENT OF ACCOUNTS6-1
Section 6.1Initial Investment Election    6-1

24983590 v1    3v



--------------------------------------------------------------------------------



Section 6.2Change in Investment Election for Contributions    6-1
Section 6.3Transfer of Investment Accounts    6-1
Section 6.4Reinvestment    6-1
Section 6.5Voting of Shares of Investments    6-2
Section 6.6Valuation of Accounts    6-2
Section 6.7Distributions or Withdrawals    6-3
Section 6.8Insider Trading Restrictions    6-3
Section 6.9Tender of Company Stock or W&R Class A or Class B Financial
Stock    6-3
Section 6.10Divestment of Employer Securities    6-4
Section 6.11Black Out Period    6-5
ARTICLE 7 AMOUNT AND PAYMENT OF BENEFITS TO PARTICIPANTS7-1
Section 7.1Fully Vested Separation    7-1
Section 7.2Partially Vested Separation    7-1
Section 7.3Non-Vested Separation    7-1
Section 7.4Benefit Commencement Date    7-1
Section 7.5Participant Account Withdrawals    7-3
Section 7.6Employer Contributions Account Withdrawal    7-3
Section 7.7Age 59½ Distributions    7-4
Section 7.8Withdrawals of Rollover Contributions    7-4
Section 7.9TEFRA Section 242(b)(2) Elections    7-4
Section 7.10Required Minimum Distributions    7-4
Section 7.11Required Minimum Distributions During Participant’s Lifetime    7-6
Section 7.12Required Minimum Distributions After Participant’s Death    7-6
Section 7.13Definitions for Sections 7.10 through 7.14    7-7
Section 7.142009 RMD Suspension    7-8
ARTICLE 8 FORMS OF PAYMENT OF ACCOUNTS8-1
Section 8.1Methods of Distribution    8-1
Section 8.2Election of Optional Forms    8-3
Section 8.3Change in Form or Timing of Benefit Payments    8-4
Section 8.4Direct Rollovers    8-4
Section 8.5Hardship Withdrawals    8-4
Section 8.6Loans to Participants    8-6
ARTICLE 9 DEATH BENEFITS9-1
Section 9.1Payment of Account Balances    9-1
Section 9.2Beneficiaries    9-1

24983590 v1    4v



--------------------------------------------------------------------------------



ARTICLE 10 FIDUCIARIES10-1
Section 10.1Named Fiduciaries    10-1
Section 10.2Employment of Advisers    10-1
Section 10.3Multiple Fiduciary Capacities    10-1
Section 10.4Reliance    10-1
Section 10.5Scope of Authority and Responsibility    10-1
ARTICLE 11 TRUSTEE11-1
Section 11.1Trust Agreement    11-1
Section 11.2Assets in Trust    11-1
ARTICLE 12 ADMINISTRATIVE COMMITTEE12-1
Section 12.1Appointment and Removal of Administrative Committee    12-1
Section 12.2Officers of Administrative Committee    12-1
Section 12.3Action by Administrative Committee    12-1
Section 12.4Rules and Regulations    12-1
Section 12.5Powers    12-1
Section 12.6Information from Participants    12-2
Section 12.7Reports    12-2
Section 12.8Authority to Act    12-2
Section 12.9Liability for Acts    12-2
Section 12.10Compensation and Expenses    12-3
Section 12.11Indemnity    12-3
Section 12.12Denied Claims    12-3
ARTICLE 13 PLAN AMENDMENT OR TERMINATION13-1
Section 13.1Plan Amendment or Termination    13-1
Section 13.2Limitations on Plan Amendment    13-1
Section 13.3Right of Company to Terminate Plan or Discontinue
Contributions    13-2
Section 13.4Effect of Partial or Complete Termination or Complete Discontinuance
of Contributions    13-2
ARTICLE 14 MISCELLANEOUS PROVISIONS14-1
Section 14.1Exclusive Benefit of Participants    14-1
Section 14.2Plan Not a Contract of Employment    14-1
Section 14.3Source of Benefits    14-1
Section 14.4Benefits Not Assignable    14-1

24983590 v1    5v



--------------------------------------------------------------------------------



Section 14.5Domestic Relations Orders    14-1
Section 14.6Benefits Payable to Minors, Incompetents and Others    14-2
Section 14.7Merger or Transfer of Assets    14-2
Section 14.8Participation in the Plan by an Affiliate    14-2
Section 14.9Action by Employer    14-3
Section 14.10Provision of Information    14-3
Section 14.11Controlling Law    14-3
Section 14.12Conditional Restatement    14-3
Section 14.13Rules of Construction    14-3
Section 14.14USERRA Model Amendment    14-3
Section 14.15Written Communications Required    14-4
Section 14.16Offset    14-4
ARTICLE 15 TOP-HEAVY PROVISIONS15-1
Section 15.1Top Heavy Plan Requirements    15-1
Section 15.2Determinations of Top Heavy Status    15-1
Section 15.3Minimum Vesting    15-4
Section 15.4Minimum Benefits    15-4
Section 15.5Applicability    15-5
Section 15.6Requirements    15-5







24983590 v1    6v



--------------------------------------------------------------------------------






24983590 v1    11-12



--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS
Each of the following terms shall have the meaning set forth in this ARTICLE 1
for purposes of this Plan and any amendments thereto:
Section 1.1    Account. Section 1.1 was amended effective November 28, 2011 to
read as follows:
A separate account for each Participant consisting of an Employer Contributions
Account, a Participant Contributions Account, a Salary Deferral Account, a
Matching Contributions Account, a Rollover Account, and a Merged Profit Sharing
Account, as the case may be. Additional accounts may be maintained as the
Administrator shall determine are necessary or desirable to facilitate the
administration of the Plan.
Section 1.2    Account Balance. The value of an Account determined as of the
date on which funds are liquidated or transferred. A Participant's Account
Balance shall consist of shares or units in one or more Investments. As the
value of the shares or units credited to a Participant's Account rises or falls,
the Participant's Account Balance shall rise and fall to the same extent. All
withdrawals, distributions, or Investment transfers under the Plan shall be
based upon the amount realized from the liquidation of shares or units credited
to the Participant's Account.
Section 1.3    ACP Test. The actual contributions percentage test described in
ARTICLE 4 of the Plan and Code § 401(m).
Section 1.4    Adjustment Factor. The cost of living adjustment factor
prescribed by the Secretary of the Treasury under Code § 415(d), as applied to
such items and in such manner as the Secretary shall provide.
Section 1.5    Administrative Committee. The committee appointed by the Board
pursuant to, and having the responsibilities specified in, ARTICLE 12 of the
Plan.
Section 1.6    Administrator. The Company or committee appointed by the Board of
Directors pursuant to, and having the responsibilities specified in, ARTICLE 12
of the Plan.
Section 1.7    ADP Test. The actual deferral percentage test described in
ARTICLE 4 of the Plan and Code § 401(k).
Section 1.8    Affiliate. Any corporation or unincorporated trade or business
(other than the Company) while it is:
(a)
A member of a "controlled group of corporations" (within the meaning of Code §
414(b)) of which the Company is a member;

(b)
A trade or business under "common control" (within the meaning of Code § 414(c))
with the Company;


24983590 v1    21-12



--------------------------------------------------------------------------------



(c)
A member of an "affiliated service group" (within the meaning of Code § 414(m))
which includes the Company; or

(d)
Any other entity required to be aggregated with the Company under Code § 414(o).

Section 1.9    Annual Addition. For each Participant, the sum of the following
amounts credited to the Participant's Accounts for the Limitation Year:
(a)    Employer contributions;
(b)    Employee contributions;
(c)    Forfeitures; and
(d)    Amounts described in Code §§ 415(l)(1) and 419A(d)(2).
Notwithstanding the foregoing, Annual Addition shall not include amounts
attributable to Rollover Contributions or trust to trust transfers.
Section 1.10    Annuity Contract. An individual or group annuity contract,
issued by an insurance company, providing periodic benefits, whether fixed,
variable or both, the benefits or value of which a Participant or Beneficiary
cannot transfer, sell, assign, discount, or pledge as collateral for a loan or
as security for the performance of an obligation, or for any other purpose to
any person other than the issuer thereof.
Section 1.11    Beneficiary. A person other than a Participant entitled to
receive any payment of benefits pursuant to ARTICLE 8.
Section 1.12    Benefit Commencement Date. The date, determined under Section
7.4, as of which a Participant or a Beneficiary receives or begins to receive,
as the case may be, payment of his benefits under the Plan.
Section 1.13    Board of Directors. The Board of Directors of the Company.
Section 1.14    Code. The Internal Revenue Code of 1986, as now in effect or as
amended from to time. A reference to a specific provision of the Code shall
include such provision and any applicable regulation pertaining thereto.
Section 1.15    Company. Torchmark Corporation, a Delaware corporation, or any
successor thereto by consolidation, merger, transfer of assets or otherwise.
Section 1.16    Company Stock. The voting common stock of the Company.
Section 1.17    Company Stock Account. An account maintained by the Trustee with
respect to a part of the Trust Fund consisting of amounts which Participants
have elected to be invested in Company Stock.

24983590 v1    31-12



--------------------------------------------------------------------------------



Section 1.18    Compensation. The total cash compensation paid to an Employee
during a calendar year by his Employer, including salary, wages, any amounts not
paid directly and currently in cash to an Employee but paid for the benefit of
an Employee through a "salary reduction" agreement in conjunction with one or
more welfare plans of the Employer and the total amount deferred pursuant to an
Employee's election under a "cash or deferred arrangement" in conjunction with
one or more qualified retirement plans of the Employer, but excluding:
(a)
Any reimbursement of or allowance for expenses except for amounts reimbursed
under the Liberty National Life Insurance Company Business Expenses for Agents
and Management Plan;

(b)
Employer contributions to any form of employee retirement, pension, profit
sharing or thrift plan;

(c)
Any amount received in connection with the exercise of a stock option or
realized from the sale, exchange or other disposition of stock acquired under a
stock option;

(d)
Director's fees;

(e)
Annual service awards;

(f)
Deferred compensation accrued under any nonqualified deferred compensation
agreement or contract or any amendment or replacement thereof;

(g)
Renewal commissions, other than renewal commissions paid to agents authorized to
solicit applications for both ordinary and home service policies of insurance;

(h)
Any amounts due to or paid to a Participant as a result of the settlement of his
commission account balance upon the termination of his employment for any
reason;

(i)
Payments made to any Employee after such Employee's separation from service, in
the form of severance benefits; and

10)
Any other form of compensation designated by an Employer as not included in
Compensation for its Employees.

The annual Compensation of each Participant taken into account in determining
allocations shall not exceed $200,000, as adjusted for cost-of-living increases
in accordance with Code § 401(a)(17)(B). Annual Compensation means Compensation
during the plan year or such other consecutive 12-month period over which
compensation is otherwise determined under the Plan (the determination period).
The cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

24983590 v1    41-12



--------------------------------------------------------------------------------



Compensation shall include elective amounts that are not includible in the gross
income of the Employee under Code §§ 125, 132(f)(4), 402(e)(3), 402(h), or
403(b).
The determination of Compensation will be in accordance with records maintained
by the Employer and shall be conclusive.
Participants may not make elective deferrals with respect to amounts that are
not 415 Compensation. However, for this purpose, 415 Compensation is not limited
to the annual compensation limit of Code § 401(a)(17).
Compensation for purposes of allocations (hereinafter referred to as Plan
Compensation) shall be adjusted in the same manner as 415 Compensation pursuant
to Section 3.15 through Section 3.17, except the term "limitation year" shall be
replaced with the term "Plan Year" and the term "415 Compensation" shall be
replaced with the term "Plan Compensation."
Section 1.19    Contribution. A contribution made under the Plan by the Employer
for or on behalf of a Participant. Contributions include Salary Deferral
Contributions, Fail-Safe Contributions, and Matching Contributions.
Section 1.20    Direct Rollover. A payment by the Plan to the Eligible
Retirement Plan specified by the Participant or Beneficiary.
Section 1.21    Disability. Total and permanent disability for a period of at
least six months as defined by either (i) the group disability benefit plan
maintained by the Participant's Employer, or (ii) the United States Social
Security Administration.
Section 1.22    Early Retirement Age. Age 60.
Section 1.23    Effective Date. The effective date of this amended and restated
Plan which shall be January 1, 2014. The original effective date of the Plan was
April 5, 1982.
Section 1.24    Eligible Employee. Section 1.24 was amended effective January 1,
2012 to read as follows:
All Employees of an Employer other than:
(a)    Employees included in a unit of employees covered by a collective
bargaining agreement between the Employer and the employee representatives in
the negotiation of which retirement benefits were the subject of good faith
bargaining, unless such bargaining agreement provides for participation in the
Plan;
(b)    Leased employees which are not otherwise Employees of the Employer and
who, pursuant to a leasing agreement between the Employer and any other person,
have performed services for the Employer (or for the Employer and any persons
related to the Employer within the meaning of Code §144(a)(3)) on a
substantially full time basis for at

24983590 v1    51-12



--------------------------------------------------------------------------------



least one year and who performs services under the primary direction and control
of the Employer;
(c)    Any Employee of United Investors Life Insurance Company who is first
credited with an Hour of Service on or after January 1, 1995;
(d)    Any Employee of Liberty National Life Insurance Company who is first
credited with an Hour of Service on or after January 1, 1995 and before January
1, 2012 except those who are classified, treated or otherwise characterized by
the Employer as general agents, trainers, agents, branch managers, regional
managers, district managers, brokers, solicitors, unit managers, assistant unit
managers or any other individual whose primary duty involves the direct sale of
insurance, regardless of the mode of compensation; and
(e)    Any Employee holding the position of branch manager with Globe Life and
Accident Insurance Company.
Section 1.25    Eligible Retirement Plan. An individual retirement account
described in Code § 408(a), an individual retirement annuity described in Code §
408(b), a Roth IRA described in Code § 408A, an annuity plan described in Code §
403(a), a qualified trust described in Code § 401(a), an annuity contract
described in Code § 403(b), or an eligible plan under Code § 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision that agrees to separately
account for amounts transferred from this plan, that accepts the Distributee’s
Eligible Rollover Distribution. However, in the case of an Eligible Rollover
Distribution to a Beneficiary, an Eligible Retirement Plan is an individual
retirement account or individual retirement annuity.
Section 1.26    Eligible Rollover Distribution. Any distribution of all or any
portion of the balance to the credit of the Participant or Beneficiary, except
that an Eligible Rollover Distribution does not include: any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or the life expectancy) of the distributee or
the joint lives (or joint life expectancies) of the distributee and the
distributee’s designated beneficiary, or for a specified period of ten years or
more; or any distribution to the extent such distribution is required under Code
§ 401(a)(9). A portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because it consists of after-tax contributions that
are not includible in gross income. However, such portion may be transferred
only to an individual retirement account or annuity described in Code §§ 408(a)
or (b), or to a qualified plan or 403(b) plan that agrees to separately account
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible. The term “Eligible
Rollover Distribution” shall not include amounts distributed on account of
hardship and the distributee may not elect to have any portion of such
distribution placed directly into an Eligible Retirement Plan.
Section 1.27    Employee. Section 1.27 was amended effective January 1, 2012 to
read as follows:

24983590 v1    61-12



--------------------------------------------------------------------------------



Any individual who is classified, treated or otherwise characterized by an
Employer as a common law employee of an Employer, and leased employees within
the meaning of Code § 414(n)(2). Notwithstanding the foregoing, if such leased
employees do not constitute more than twenty percent of the Employer's nonhighly
compensated work force within the meaning of Code § 414(n)(5)(C)(ii), the term
"Employee" shall not include those leased employees covered by a plan described
in Code § 414(n)(5) unless otherwise provided by the terms of this Plan. Any
individual who is classified, treated or otherwise characterized by an Employer
as an independent contractor is not included in the term "Employee." The
foregoing determination of whether an individual is an "Employee" for purposes
of this Plan shall be made by an Employer subject to the approval and consent of
the Administrator in its sole discretion. Said determination shall apply for all
purposes of this Plan and regardless of whether such individual is later
classified by any governmental agency, court, tribunal, governing body or any
other person or entity as a common law employee of an Employer. It is the intent
hereof that an Employer subject to the approval and consent of the Administrator
shall decide in its sole discretion which individuals are classified as an
Employee for purposes of this Plan.
Section 1.28    Employer. The Company and each Affiliate participating in the
Plan pursuant to Section 14.8.
Section 1.29    Employer Contributions. The contributions made to the Plan by
the Company or Participating Affiliate attributed to after-tax Participant
Contributions prior to January 1, 2007.
Section 1.30    Employer Contributions Account. The account established for a
Participant to hold Employer Contributions.
Section 1.31    Employment. An Employee's employment with the Company or an
Affiliate or, to the extent determined by the Administrator, any predecessor of
any of them.
Section 1.32    Entry Date. The first day of the payroll period coinciding with
or next following the date the Eligible Employee has satisfied the requirements
of Section 2.1.
Section 1.33    ERISA. The Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision and any applicable regulation pertaining thereto.
Section 1.34    Excess Aggregate Contributions. With respect to any Plan Year,
the aggregate amount of Contributions taken into account under Code § 401(m) and
actually paid over to the Trustee for the Plan Year on behalf of Highly
Compensated Employees over the maximum amount of such contributions permitted
under the ACP test set forth in Section 4.5.
Section 1.35    Excess Matching Contributions. With respect to any affected
Participant, the amount of the Participant’s actual Matching Contributions minus
the product of the Participant’s Compensation and his adjusted actual
contribution ratio (as determined below).
The Excess Matching Contributions with respect to a Highly Compensated Employee
shall be determined by reducing 401(m) contributions made on behalf of such
Highly Compensated

24983590 v1    71-12



--------------------------------------------------------------------------------



Employees in order of the amount of 401(m) contributions, as provided for in the
Internal Revenue Service Notice 97-2 or such other guidance published by the
Internal Revenue Service dealing with distributions of Excess Matching
Contributions after the effective date of the Small Business Job Protection Act
of 1996.
Section 1.36    Excess Salary Deferral Contributions. With respect to any
affected Participant, the amount of the Participant’s actual Salary Deferral
Contributions minus the product of the Participant’s Compensation and his
adjusted actual deferral ratio (as determined below).
The Excess Salary Deferral Contributions with respect to a Highly Compensated
Employee shall be determined by reducing 401(k) contributions made on behalf of
such Highly Compensated Employees in order of the amount of 401(k)
contributions, as provided for in Internal Revenue Service Notice 97-2 or such
other guidance published by the Internal Revenue Service dealing with
distributions of Excess Salary Deferral Contributions after the effective date
of the Small Business Job Protection Act of 1996.
The amount of Excess Salary Deferrals with respect to an Employee for a Plan
Year is reduced by amounts previously distributed to such Employee pursuant to
Section 4.6 of the Plan for the Employee’s taxable year ending with or within
the Plan Year.
Section 1.37    Five-percent Owner. Any person who owns (or is considered as
owning within the meaning of Code § 318) more than 5% of the outstanding stock
of the Employer, or stock possessing more than 5% of the total voting power of
the Employer.
Section 1.38    Forfeitures. Those portions of accounts that are forfeited and
reallocated as described in Section 5.3.
Section 1.39    Fully Vested Separation. Termination of Employment of a
Participant whose vested percentage in his Accounts is 100%.
Section 1.40    Highly Compensated Employee.
Any Employee who:
(a)    During the preceding Plan Year:
(i)    Was at any time a Five percent Owner; or
(ii)    Received compensation in excess of $80,000 (multiplied by the applicable
cost of living adjustment factor prescribed by the Secretary of the Treasury
under Code § 415(d)) and, if the Employer so elects, was in the group consisting
of the top 20% of all Employees when ranked by compensation; or who
(b)    During the current Plan Year:
(i)     Was at any time a Five-percent Owner.

24983590 v1    81-12



--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Employer may elect, without further need of
amending this section of the Plan, to use any simplified or alternative
definition of Highly Compensated Employee permitted by the Internal Revenue
Service.
The determination of who is a Highly Compensated Employee, including the
compensation that is considered, will be made in accordance with Code § 414(q)
and the regulations thereunder.
Section 1.41    Hour of Service.
(a)
Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer (or an Affiliate in the case of an
Employee who has transferred his Employment to the Employer from such Affiliate)
during the applicable computation period.

(b)
Each hour for which an Employee is paid, or entitled to payment, by an Employer
(or an Affiliate in the case of an Employee who has transferred his Employment
to the Employer from such Affiliate) on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
Disability), lay-off, jury duty, military duty or leave of absence. An hour for
which an Employee is directly or indirectly paid or entitled to payment on
account of a period during which no duties are performed is not credited to the
Employee if such payment is made or due under a plan maintained solely for the
purpose of providing severance benefits or complying with the applicable
unemployment compensation laws. Hours of Service are not credited for a payment
which solely reimburses an Employee for medical or medically related expenses
incurred by the Employee.

(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer (or an Affiliate in the case of an Employee
who has transferred his Employment to the Employer from such Affiliate). The
same Hours of Service shall not be credited both under paragraph (a) or
paragraph (b), as the case may be, and under this paragraph (c).

(d)
If, in accordance with standard personnel policies applied in a
non-discriminatory manner to all Employees similarly situated, each hour for
which the Employee on the approved unpaid leave of absence would normally have
received credit under this Plan if he had been working in his regular employment
for the Employer (or an Affiliate in the case of an Employee who has transferred
his Employment to the Employer from such Affiliate).

(e)
An Employee of the Employer (or an Affiliate in the case of an Employee who has
transferred his Employment to the Employer from such Affiliate)


24983590 v1    91-12



--------------------------------------------------------------------------------



who is regularly employed by such Employer (or Affiliate) for at least 37½ hours
a week shall be credited with forty-five Hours of Service if under this Plan he
would be credited with at least one Hour of Service during the week.
(f)
An Employee of the Employer (or an Affiliate in the case of an Employee who has
transferred his Employment to the Employer from such Affiliate) who is not
regularly employed by such Employer (or Affiliate) for at least 37½ hours a week
shall be credited with the actual Hours of Service for which he is paid or
entitled to credit under this Plan.

(g)
Hours of Service shall be calculated and credited pursuant to § 2530-200b-2 of
the Department of Labor Regulations which are incorporated herein by this
reference.

(h)
In the case of an Employee who is paid on a commission basis, he will be deemed
to perform his first Hour of Service on the date on which he is first designated
an Employee by the Employer.

Section 1.42    Investment. Investment Company Shares, the shares of Class A
common stock of Waddell & Reed Financial, Inc. credited to a Participant’s W&R
Class A Financial Stock Account pursuant to the terms of the Plan or, if
designated by the Company for investment of contributions, an interest in the
Company Stock Account. Effective as of January 1, 1999, all Investments under
the Plan shall be unitized based upon generally accepted common trust fund
valuation methods. The Company Stock Account and the W&R Class A Financial Stock
Accounts shall consist predominately of shares of the applicable common stock in
addition to such cash or cash equivalents as are necessary to provide for
sufficient liquidity in the accounts as determined by the Trustee pursuant to
guidelines established by the Administrator.
Section 1.43    Investment Company. An investment company or companies
designated by the Company for investment of contributions under the Plan. In the
case of an Investment Company which has more than one class of shares, each
class of shares will be considered a separate Investment Company for the
purposes of this Plan.
Section 1.44    Investment Company Shares. Shares issued by an Investment
Company.
Section 1.45    Limitation Year. Each twelve consecutive month period ending on
the same last day as the Plan Year.
Section 1.46    Matching Contributions. Amounts contributed to the Plan by the
Employer pursuant to Section 3.8.
Section 1.47    Non-Highly Compensated Employee. An Employee of the Employer who
is not a Highly Compensated Employee.
Section 1.48    Non-Vested Separation. Termination of Employment of a
Participant whose vested percentage in any Account is less than 100 percent.

24983590 v1    101-12



--------------------------------------------------------------------------------



Section 1.49    Normal Retirement Age. Age 65.
Section 1.50    One Year Break in Service. Any period of twelve consecutive
months, beginning with the date of an Employee's Employment or any anniversary
of the date of such Employment, during which the Employee has not completed more
than 500 Hours of Service; except that a Participant who is absent from work due
to such Participant's pregnancy, the birth of the Participant's child or by
reason of the adoption of a minor child by the Participant for the purpose of
caring for such child immediately following its birth or adoption and who
provides timely information establishing to the satisfaction of the
Administrator the reasons for the absence and the number of days of such absence
will be treated as performing a normal schedule (or eight hours per day) up to a
maximum of 501 Hours of Service in either the year in which the absence begins
or the year immediately following the year in which the absence begins as
necessary to prevent such Participant from incurring a One Year Break in Service
in either (but not both) the year in which the absence begins or the year
immediately following the year in which the absence begins.
Section 1.51    Partially Vested Separation. Termination of Employment of a
Participant whose vested percentage in any Account is less than 100% but greater
than zero percent.
Section 1.52    Participant. An Employee who has commenced, but not terminated,
participation in the Plan as provided in ARTICLE 2.
Section 1.53    Participant Contributions. The Participant's Basic Participant
Contributions and Supplementary Participant Contributions. Participant
Contributions were after-tax “thrift” contributions and were prospectively
eliminated from the Plan effective January 1, 2007.
Section 1.54    Participant Contributions Account. The account established for a
Participant Contributions.
Section 1.55    Participating Affiliate. Any Affiliate which in accordance with
Section 14.8, by duly authorized action has adopted the Plan and not withdrawn
therefrom.
Section 1.56    Plan. The Torchmark Corporation Savings and Investment Plan.
Section 1.57    Plan Year. Each twelve consecutive month period ending on
December 31, during any part of which the Plan is in effect.
Section 1.58    Qualified Joint and Survivor Annuity. An annuity for the life of
the Participant with a survivor annuity continuing after the Participant's death
to the Participant's Surviving Spouse for the Surviving Spouse's life in an
amount equal to fifty percent of the amount payable during the joint lives of
the Participant and such Surviving Spouse.
Section 1.59    Qualified Plan. A defined contribution plan or a defined benefit
plan which is qualified under Code § 401(a).
Section 1.60    Rollover Contribution. A contribution attributable to:

24983590 v1    111-12



--------------------------------------------------------------------------------



(a)
A "qualified total distribution" (as defined in Code § 402(a)(5)), made to an
Eligible Employee from a Qualified Plan or made to the Eligible Employee under
Code § 403(a)(4) from an "employee annuity" as referred to in that section; or

(b)
A payout or distribution to an Eligible Employee referred to in Code § 408(d)(3)
from an "individual retirement account" or an "individual retirement annuity"
described, respectively, in Code § 408(a) or § 408(b) consisting exclusively of
amounts attributable to "qualifying rollover distributions" (as defined in Code
§ 402(a)(5)) from a Qualified Plan. Notwithstanding the foregoing, a Rollover
Contribution shall in no event include amounts attributable to a distribution
from a Qualified Plan under which the Eligible Employee was at any time a
self-employed individual deemed to be an "employee" under Code § 401(c)(1).

Section 1.61    Salary Deferral Contributions. Amounts deferred into the Plan by
Participants pursuant to Section 3.3.
Section 1.62    Spousal Consent. Written consent by a Participant's Spouse
waiving the benefit otherwise payable to the Spouse, where such waiver is
witnessed by a Plan representative or a notary public and includes
acknowledgment by the Spouse of the effect of such waiver.
Section 1.63    Spouse. The person lawfully married to a Participant. "Lawfully
married" means the marriage occurred in a jurisdiction that recognized the
marriage as legal.
Section 1.64    Surviving Spouse. The Spouse of a Participant on the earlier of:
(a)
The date of the Participant's death; or

(b)
The Participant's Benefit Commencement Date.

Section 1.65    Trust or Trust Fund. The trust established under the Plan in
which Plan assets are held.
Section 1.66    Trust Agreement. The agreement between the Company and the
Trustee with respect to the Trust.
Section 1.67    Trustee. The person appointed as trustee pursuant to ARTICLE 11,
and any successor trustee.
Section 1.68    Valuation Date. The Trust Fund and each Investment under the
Plan shall be unitized based upon generally accepted common trust fund valuation
methods. The value of units or shares allocated to a Participant's Account shall
be determined by the fair market value of shares or units allocated to such
Participant's Account as of the date on which such shares are purchased or sold
to provide for distributions, withdrawals, or transfers between Investments. All
withdrawals and distributions under the Plan shall be based upon the amount
realized from the liquidation of units or shares credited to the Account of a
Participant. "Valuation Date" shall mean

24983590 v1    121-12



--------------------------------------------------------------------------------



any date on which units or shares credited to the Account of a Participant are
valued for any purpose under the Plan.
Section 1.69    Vesting Service. The Years of Service credited to a Participant
under Section 5.2 for purposes of determining the Participant's vested
percentage in the Account Balance of the Employer Contributions Account
established for the Participant.
Section 1.70    W&R Class A and Class B Financial Stock Accounts. The separate
accounts established and maintained under the Plan for the purposes of holding
(i) the distribution of shares of Class A and Class B common stock of Waddell &
Reed Financial, Inc. received as a stock dividend on Company Stock, and (ii),
transfers or rollovers of Class A common stock of Waddell & Reed Financial, Inc.
received prior to the spin off of Waddell & Reed Financial, Inc. from Torchmark
Corporation. [Effective as of October 1, 1998.] Pursuant to a vote of the
stockholders of Waddell & Reed Financial, Inc. on April 25, 2001, a merger
resulted in the combination of the two classes of Waddell & Reed Financial, Inc.
common stock into a single class of common stock by converting Class B common
stock into Class A common stock on a one-for-one basis.
Section 1.71    Years of Service. For purposes of determining eligibility to
participate under ARTICLE 2 and for purposes of determining Vesting Service:
(a)
For Employment, or return to Employment after a One Year Break in Service,
beginning in 1975 or later years, a period of 12 consecutive months beginning
with the date of Employment or return to Employment during which an Employee has
not less than 1,000 Hours of Service for an Employer, Vesta Insurance Group,
Inc. or its subsidiaries or TMK Hogan (or an Affiliate in the case of an
Employee who has transferred his Employment to the Employer from such
Affiliate); and

(b)
For Employment which began before 1975, with respect to periods before the 1975
anniversary of such Employment, an aggregate of fifty-two weeks during each of
which an Employee was employed on a permanent basis for at least 35 hours a week
by an Employer (or by an Affiliate in the case of an Employee who has
transferred his Employment to the Employer from such Affiliate); and

(c)
For Employment which began before 1975, with respect to periods after the 1975
anniversary of such Employment, a period of twelve consecutive months beginning
with the date of such anniversary in 1975 or later years during which an
Employee has not less than 1,000 Hours of Service for an Employer (or an
Affiliate in the case of an Employee who has transferred his Employment to the
Employer from such Affiliate).

(d)
For purposes of vesting, for an Employee who terminates Employment with the
Company as of December 31, 1999, and commences employment with Waddell & Reed,
Inc. or one of its affiliates as of January 1, 2000, a period of 12 consecutive
month beginning with the date of employment with


24983590 v1    131-12



--------------------------------------------------------------------------------



Waddell & Reed, Inc. or one of its affiliates during which such person has not
less than 1,000 Hours of Service for Waddell & Reed, Inc. or one of its
affiliates. For this purpose, Hours of Service will be determined by
disregarding the fact that services are not being performed for an Employer or
Affiliate (as defined herein).





24983590 v1    141-12



--------------------------------------------------------------------------------



ARTICLE 2    
PARTICIPATION
Section 2.1    Participation in the Plan. Section 2.1 was amended effective
January 1, 2012 to read as follows:
An Eligible Employee may begin participation in the Plan as of the Entry Date
coincident with or immediately following his date of hire, provided such
Eligible Employee is employed by the Employer on such Entry Date. An individual
who has ceased participation in the Plan and who is rehired by the Employer as
an Eligible Employee shall become a Participant as of the date of rehire, unless
he has had a One Year Break in Service. If an individual resumes employment with
the Employer as an Eligible Employee after a One Year Break in Service, he shall
become a Participant upon completion of a Year of Service, retroactive to a date
which is not later than the date of rehire.
Section 2.2    Crediting of Service for Eligibility Purposes.
An Employee who terminates Employment without any vested rights to a benefit
under the Plan derived from contributions by the Employer shall lose credit for
his Years of Service prior to such termination of Employment if the total of his
consecutive One Year Breaks in Service immediately preceding his reemployment
equals or exceeds the greater of five years or his Years of Service prior to
such termination (whether or not consecutive but excluding any Years of Service
previously disregarded under this rule).
Section 2.3    Rollover Membership.
An Eligible Employee who makes a Rollover Contribution shall become a
Participant as of the date of such contribution even if he has not previously
become a Participant. Such an Eligible Employee shall be a Participant only with
respect to his Rollover Contributions.
 





24983590 v1    152-1



--------------------------------------------------------------------------------



ARTICLE 3    
ACCOUNTS AND CONTRIBUTIONS
Section 3.1    Establishment of Accounts. Section 3.1 was amended effective
November 28, 2011 to read as follows:
A Salary Deferral Account, a Matching Account, a Participant Contributions
Account, an Employer Contributions Account, a Rollover Account and a Merged
Profit Sharing Account shall be established for each Participant, as applicable.
All Contributions by or on behalf of a Participant shall be deposited to the
appropriate Account.
Section 3.2    Participant and Employer Contributions. Effective January 1,
2007, (i) Participants may no longer make after-tax Participant Contributions to
the Plan, and (ii) the Employer will no longer make Employer Contributions on
behalf of any Participant.
Section 3.3    Salary Deferral Contributions.
3.3.1    Each Participant may authorize the Employer to reduce his Compensation
by up to thirty percent (30%), and to have such amount deposited to the
Participant's Salary Deferral Account as "Salary Deferral Contributions"
hereunder. However, the total Salary Deferral Contributions made on a
Participant's behalf to this Plan or any other qualified plan maintained by the
Employer, during such Participant's taxable year may not exceed maximum salary
reduction contribution permitted under Code § 402(g), except to the extent
permitted under Code § 414(v), if applicable.
3.3.2    All Employees who are eligible to make Salary Deferral Contributions
under this Plan and who have attained age 50 before the close of the Plan Year
shall be eligible to make Catch-Up Contributions in accordance with, and subject
to the limitations of, Code § 414(v). Such Catch-Up Contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code §§ 402(g) and 415. The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Code §§ 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of such Catch-Up Contribution.
3.3.3    A Participant’s election with respect to Salary Deferral Contributions
cannot relate to compensation that is currently available prior to the adoption
or effective date of the Plan’s cash or deferral arrangement. In addition,
except for occasional, bona fide administrative considerations, Salary Deferral
Contributions made pursuant to such an election cannot precede the earlier of
(i) the performance of services relating to the contribution and (ii) the date
the compensation that is subject to the election would be currently available to
the Participant in the absence of an election to defer.
3.3.4    In the event the dollar limit described above is exceeded when one
takes into account only contributions to the Plan and/or any other plan,
contract, or arrangement of the Employer that is subject to Code § 402(g), (i)
the Participant is deemed to notify the Administrator of such excess deferral,
and (ii) the Administrator shall direct the Trustee of

24983590 v1    163-11



--------------------------------------------------------------------------------



the Plan to distribute such excess amount, and any income or loss allocable to
such amount, to the Participant no later than the first April 15th following the
close of the Participant's taxable year. Matching Contributions attributable to
such excess deferral shall be forfeited and applied like other forfeitures.
3.3.5    In the event a Participant is also a participant in one or more of the
following types of arrangements sponsored by another employer:
(a)    Another qualified cash or deferred arrangement (as defined in Code §
401(i));
(b)    A simplified employee pension (as defined in Code § 408(k));
(c)    A salary reduction arrangement (as defined in Code § 3121(a)(5)(D)); or
(d)    A 403(b) annuity contract or custodial account, and the elective
deferrals (as defined in Code § 402(g)(3)) made under such other arrangement(s)
and his or her salary or wage deferrals made under this Plan cumulatively exceed
the $10,000 limitation (as adjusted) for such Participant's taxable year, the
Participant may, not later than March 1st following the close of such
Participant's taxable year, notify the Administrator in writing of such excess
and request that his or her salary or wage deferrals made under this Plan be
reduced by an amount specified by the Participant. Such amount, and any income
or loss allocable to such amount, shall then be distributed at the same time and
in the same manner as provided in paragraph (b) above.
If the Administrator determines during the course of the Participant's taxable
year that an excess deferral has been made on behalf of a Participant during
such taxable year, the Administrator may direct the Trustee to make a corrective
distribution of such excess deferral before the end of the taxable year. Such a
corrective distribution is permissible only if (i) the Participant notifies the
Administrator of the excess deferral (or, under the circumstances described in
paragraph (b) above, the Participant is deemed to have made such notification),
(ii) the corrective distribution is made after the date on which the Plan
receives the excess deferral, and (iii) the distribution is designated as a
distribution of an excess deferral. The income allocable to such excess amounts
shall be computed in a manner consistent with Section 4.6. Any excess deferrals
for the Participant's taxable year that would otherwise be distributed to the
Participant shall be reduced, in accordance with Treasury Regulations, by the
amount of Excess Salary Deferral Contributions previously distributed to the
Participant for the Plan Year beginning with or within such taxable year.
3.3.6    The Administrator reserves the right to reduce Salary Deferral
Contributions on behalf of Highly Compensated Employees to the extent necessary
to preserve the Plan's qualified status under the Code.

24983590 v1    173-11



--------------------------------------------------------------------------------



Section 3.4    Rollovers.
3.4.1    With the consent of the Administrator, the Plan may accept a Rollover
Contribution by an Eligible Employee, provided the Rollover Contribution will
not jeopardize the tax exempt status of the Plan or create adverse tax
consequences for the Employer. Prior to accepting any Rollover Contributions to
which this Section applies, the Administrator may require the Employee to
establish (by providing opinion of counsel or otherwise) that amounts to be
rolled over to this Plan meet the requirements of this Section. The amounts
rolled over shall be held in the Participant’s Rollover Account. Such account
shall be fully Vested at all times and shall not be subject to forfeiture for
any reason.
For purposes of this Section, the term “qualified plan” shall mean any tax
qualified plan under Code § 401(a), or, any other plans from which distributions
are eligible to be rolled over into this Plan pursuant to the Code. The term
“rollover” means: (i) amounts transferred to this Plan directly from another
qualified plan; (ii) distributions received by an Employee from other “qualified
plans” which are eligible for tax-free rollover to a “qualified plan” and which
are transferred by the Employee to this Plan within sixty (60) days following
receipt thereof; (iii) amounts transferred to this Plan from a conduit
individual retirement account provided that the conduit individual retirement
account has no assets other than assets which (A) were previously distributed to
the Employee by another “qualified plan,” (B) were eligible for tax-free
rollover to a “qualified plan” and (C) were deposited in such conduit individual
retirement account within sixty (60) days of receipt there of; (iv) amounts
distributed to the Employee from a conduit individual retirement account meeting
the requirements of clause (iii) of this paragraph, and transferred by the
Employee to this Plan within sixty (60) days of receipt thereof from such
conduit retirement account; and (v) any other amounts which are eligible to be
rolled over to this Plan pursuant to the Code.
3.4.2    Amounts in a Participant’s Rollover Account shall be held pursuant to
the provisions of this Plan and may not be withdrawn by, or distributed to the
Participant, in whole or in part, except as provided in Section 7.8. The Plan
shall have no duty or responsibility to inquire as to the propriety of the
amount, value or type of assets transferred, nor to conduct any due diligence
with respect to such assets; provided, however, that such assets are otherwise
eligible to be held under the terms of this Plan. Amounts held in the
Participant’s Rollover Account shall be considered as part of a Participant’s
benefit in determining whether an involuntary cash-out of benefits may be made
without Participant consent.
3.4.3    Notwithstanding anything herein to the contrary, a transfer directly to
this Plan from another qualified plan (or a transaction having the effect of
such a transfer) shall only be permitted if it will not result in the
elimination or reduction of any “Section 411(d)(6) protected benefit.”
Section 3.5    Participant's Elections. Each Eligible Employee who wishes to
participate in the Plan shall file a written election form with the
Administrator specifying the portion of his Compensation to be contributed to
the Plan as a Salary Deferral Contribution. The form shall also

24983590 v1    183-11



--------------------------------------------------------------------------------



designate a Beneficiary and specify any applicable investment choices. The
election shall take effect as soon as administratively practicable, and the
portion of Compensation contributed shall be deposited to the Participant's
"Salary Deferral Account." Such election of the Participant shall remain in
effect until a new election is filed with the Administrator.
Section 3.6    Automatic Enrollment of Participants. Section 3.6 was amended
effective January 1, 2012 to read as follows:
The automatic enrollment feature set forth in this Section is intended to be a
Qualified Automatic Contribution Arrangement ("QACA") as described in § 902(a)
of the Pension Protection Act of 2006 and Code § 401(k)(13).
Notwithstanding Section 3.5, any Eligible Employee who completes a Year of
Service and has not completed an enrollment form by the Entry Date coincident
with or immediately following the completion of a Year of Service shall be
automatically enrolled as a Participant and shall automatically have an amount
equal to 3% of his or her Compensation for each pay period deferred and
deposited to his or her Salary Deferral Account.
Unless modified by the Participant pursuant to Section 3.7, each Participant's
Salary Deferral percentage shall be determined in accordance with the following:
(a)    3% of Compensation beginning on the Participant's Entry Date and ending
on the last day of the first Plan Year beginning after the Participant's Entry
Date.
(b)    4% of Compensation for the Plan Year immediately following the period set
forth in (a).
(c)    5% of Compensation for the Plan Year immediately following the period set
forth in (b).
(d)    6% of Compensation for the Plan Year immediately following the period set
forth in (c) and all subsequent Plan Years.
The Participant's Salary Deferral Account shall be invested in a fund selected
by the Plan Administrator unless and until the Participant gives appropriate
notice to the Plan Administrator to reallocate Investments under the Plan. The
Plan Administrator may implement this automatic enrollment program through
whatever procedure it deems appropriate, provided that such procedure applies on
a non-discriminatory basis to all Participants.
Section 3.7    Changes in Salary Deferral Contributions. A Participant may elect
to change his rate of Salary Deferral Contributions up to eight (8) times in any
Plan Year. The change in election shall be submitted in writing to the
Administrator, and shall take effect as soon as administratively practicable,
but no sooner than the first day of any payroll period after the Participant
submits his change in election.
Section 3.8    Matching Contributions. The Company shall have the authority to
change the rate of Matching Contribution, or the amount of Salary Deferral
Contributions subject to the

24983590 v1    193-11



--------------------------------------------------------------------------------



match, provided such new rate is communicated to Participants. The Employer
shall cease making Matching Contributions for Plan Years beginning after
December 31, 2008.
Section 3.9    Safe Harbor Matching Contribution. Effective January 1, 2009:
3.9.1    For each pay period, the Employer will make a Safe Harbor Matching
Contribution equal to the sum of (i) 100% of a Participant's Salary Deferrals
that do not exceed 1% of Compensation; plus (ii) 50% of such Participant's
Salary Deferrals that exceed 1% of Compensation but do not exceed 6% of
Compensation.
3.9.2    Notwithstanding anything in the Plan to the contrary, the Plan will be
treated as meeting the ADP test as set forth in Code § 401(k)(3)(A)(ii) in any
Plan Year in which the Plan includes a QACA.
3.9.3    Notwithstanding anything in the Plan to the contrary, the Plan shall be
treated as having satisfied the ACP test as set forth in Code § 401(m)(2) with
respect to the Safe Harbor Matching Contribution as set forth in this Section
3.9 in any Plan Year in which the Plan includes a QACA.
3.9.4    Notwithstanding anything in the Plan to the contrary, in any Plan Year
in which the Plan consists solely of: (i) Salary Deferrals under a QACA and (ii)
Safe Harbor Matching Contributions which meet the requirements of Code §
401(m)(12), then such Plan will not be treated as a top heavy Plan and will be
exempt from the top heavy requirements of Code § 416. Furthermore, if the Plan
(but for the prior sentence) would be treated as a top heavy Plan because the
Plan is a member of an aggregation group which is a top heavy group, then the
contributions under the Plan may be taken into account in determining whether
any other plan in the aggregation group meets the top heavy requirements of Code
§ 416.
3.9.5    Notwithstanding the foregoing, the Employer will not make a Safe Harbor
Matching Contribution with respect to a Participant's Salary Deferrals made
before the Participant completes a Year of Service. This Section 3.9.5 was added
to the Plan effective January 1, 2012.
Section 3.10    Fail-Safe Contributions. If the Plan fails to satisfy the ADP
Test or ACP Test, the Employer may, in its discretion, make Fail-Safe
Contributions on behalf of Participants who are Nonhighly Compensated Employees.
Such Fail-Safe Contributions shall, for any Plan Year, be in an amount
sufficient, when allocated among active Participants who are Nonhighly
Compensated Employees, to bring the Plan into compliance with the ADP Test or
ACP Test. Such additional Fail-Safe Contributions shall be allocated to the
Salary Deferral Account of each such Participant in the same proportion that
each such Participant's Compensation for the year bears to the total
Compensation of all such Participants. In the alternative, such contributions
may be distributed to accounts of Participants who are Nonhighly Compensated
Employees in any nondiscriminatory manner. A Participant whose participation in
the Plan for the Plan Year in question is limited to maintenance of a Rollover
Account need not be included in the allocation of Fail-Safe Contributions.
Fail-Safe Contributions shall be vested at all times. Fail-Safe Contributions
shall also be subject

24983590 v1    203-11



--------------------------------------------------------------------------------



to the same distribution restrictions that Salary Deferral Contributions are
subject to, as described in Code § 401(k)(2)(B). Fail-Safe Contributions,
however, and income attributable to such contributions, may not be distributed
on account of financial hardship.
Fail-Safe Contributions may be used to pass the ADP Test or ACP Test only if
they satisfy the requirements of Treasury Regulation § 1.401(k)-1(b)(3).


Section 3.11    Makeup Contributions. To the extent required by the Uniformed
Services Employment and Reemployment Rights Act of 1994 and otherwise permitted
by applicable law, an employee who has been absent from work by reason of
military duty may make up missed Salary Deferral Contributions and shall be
entitled to have related Matching Contributions credited to his Account.
Section 3.12    Overall Limits on Contributions. Except to the extent permitted
through the addition of an amendment that provides for catch-up contributions
under EGTRRA § 631 and Code § 414(v), if applicable, the Annual Addition that
may be contributed or allocated to a Participant’s account under the Plan for
any Limitation Year shall not exceed the lesser of:
(a)    $40,000, as adjusted for increases in the cost-of-living under Code §
415(d), or
(b)    100 percent of the Participant’s compensation, within the meaning of Code
§ 415(c)(3), for the Limitation Year. The compensation limit referred to in (b)
shall not apply to any contribution for medical benefits after separation from
service (within the meaning of Code §§ 401(h) or 419A(f)(2)), which is otherwise
treated as an annual addition.
For purposes of this Section 3.12 only, "compensation" shall mean the
Participant's W-2 compensation subject to income tax, i.e., such Participant's
wages as defined in Code § 3401(a) and all other payments of compensation by the
Employer for the Plan Year for which the Employer is required to furnish the
Participant a written statement under Code §§ 6041(d), 6051(a)(3), and 6052.
Compensation must be determined without regard to any rules under Code § 3401(a)
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed. Effective as of January 1, 1998,
compensation for purposes of Code § 415 testing shall include amounts excludable
from the Employee's gross income under Code §§ 125, 132(f)(4), 402(a)(8),
402(h), or 403(b), and contributed by the Employer, at the Employee's election,
to a Code § 401(k) arrangement, a simplified employee pension plan, cafeteria
plan, or tax-sheltered annuity.


If as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant's Compensation, or other facts and circumstances to
which Treasury Regulation § 1.415-6(b)(6) shall be applicable, the Annual
Additions under this Plan would cause the maximum Annual Additions to be
exceeded for any Participant, the Administrator shall: (i) return any Salary
Deferral Contributions credited for the Plan Year (unadjusted for earnings or
losses) to the extent the return would reduce the excess amount allocated to the
Participant, (ii) hold any excess amount remaining after the return of salary or
wage deferrals in a "Section 415 suspense account," (iii) allocate and
reallocate the "Section 415 suspense account" funds in the next Plan Year (and
succeeding Plan

24983590 v1    213-11



--------------------------------------------------------------------------------



Years if necessary) to all Participants in the Plan before any Employer
contributions which would contribute Annual Additions are made to the Plan for
such Plan Year, and (iv) reduce Matching Contributions to the Plan for such Plan
Year by the amount of the "Section 415 suspense account" allocated and
reallocated during such Plan Year. The Plan may not distribute excess amounts to
Participants except as provided for above. Matching Contributions attributable
to returned Salary Deferral Contributions shall be placed in the "Section 415
suspense account." The sum of suspended Matching Contributions and returned
Salary Deferral Contributions shall not exceed the amount necessary to reduce
the Participant's Annual Additions to an acceptable level. The "Section 415
suspense account" shall not share in any earnings or losses of the Trust Fund.


Section 3.13    Permitted Employer Refunds. Employer contributions hereunder are
made with the understanding that this Plan will qualify under Code § 401, and
that such contributions will be deductible under Code § 404. Any contribution
that is disallowed as a deduction shall be refunded to the Employer within one
year of such disallowance:
(a)    If approval of the Plan as originally adopted is denied, Employer
contributions affected by such denial shall be returned to the Employer within
one year after the denial occurs.
(b)    Any contribution made by the Employer due to a mistake of fact shall be
refunded to the Employer within one year of such contribution.
(c)    Refunds of contributions due to a disallowance, denial, or mistake of
fact shall be governed by the following requirements:
(i)    Earnings attributable to the amount being refunded shall remain in the
Plan, but losses thereto must reduce the amount to be refunded.
(ii)    In no event may a refund be made that would cause the Account Balance of
any Participant to be reduced to less than what the Participant's Account
Balance would have been had the mistaken amount not been contributed.
Section 3.14    Final Section 415 Regulations. The provisions of Sections 3.13
through 3.20 shall apply beginning on and after January 1, 2008.
Section 3.15    415 Compensation paid after severance from employment. 415
Compensation shall be adjusted or not adjusted for the following types of
compensation paid after a Participant's severance from employment with the
Employer maintaining the Plan (or any other entity that is treated as the
Employer pursuant to Code §§ 414(b), (c), (m) or (o)). However, amounts
described in Section 3.15(a) below may only be included in 415 Compensation to
the extent such amounts are paid by the later of 2½ months after severance from
employment or by the end of the Limitation Year that includes the date of such
severance from employment. Payments described in Sections 3.15 (b) through (d)
below and any other payment of compensation paid after severance of employment
that is not described in Section 3.15(a) below is not considered 415
Compensation

24983590 v1    223-11



--------------------------------------------------------------------------------



within the meaning of Code § 415(c)(3), even if payment is made within the time
period specified above.
(a)    Regular pay. 415 Compensation shall include regular pay after severance
of employment if:
(iii)    The payment is regular compensation for services during the
Participant's regular working hours, or compensation for services outside the
Participant's regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and
(iv)    The payment would have been paid to the Participant prior to a severance
from employment if the participant had continued in employment with the
Employer.
(b)    Leave cashouts and deferred compensation. Leave cashouts shall not be
included in 415 Compensation. Leave cashouts are payments for unused accrued
bona fide sick, vacation, or other leave. Deferred compensation shall not be
included in 415 Compensation.
(c)    Salary continuation payments for military service participants. 415
Compensation does not include payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code § 414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.
(d)    Salary continuation payments for disabled Participants. 415 Compensation
does not include compensation paid to a Participant who is permanently and
totally disabled (as defined in Code § 22(e)(3)).
Section 3.16    Administrative delay ("the first few weeks") rule. 415
Compensation for a Limitation Year shall not include amounts earned but not paid
during the Limitation Year solely because of the timing of pay periods and pay
dates.
Section 3.17    Inclusion of certain nonqualified deferred compensation amounts.
If the Plan's definition of compensation for purposes of Code § 415 is the
definition in Regulation § 1.415(c)-2(b) and the simplified compensation
definition of Regulation § 1.415(c)‑2(d)(2) is not used, then 415 Compensation
shall include amounts that are includible in the gross income of a Participant
under the rules of Code §§ 409A or 457(f)(1)(A) or because the amounts are
constructively received by the Participant.
Section 3.18    Definition of annual additions. The Plan's definition of "annual
additions" is modified as follows:

24983590 v1    233-11



--------------------------------------------------------------------------------



(a)    Restorative payments. Annual additions for purposes of Code § 415 shall
not include restorative payments. A restorative payment is a payment made to
restore losses to a Plan resulting from actions by a fiduciary for which there
is reasonable risk of liability for breach of a fiduciary duty under ERISA or
under other applicable federal or state law, where participants who are
similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the plan's losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a plan made pursuant
to a Department of Labor order, the Department of Labor's Voluntary Fiduciary
Correction Program, or a court‑approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered annual additions.
(b)    Other Amounts. Annual additions for purposes of Code § 415 shall not
include: (i) the direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (ii) rollover contributions (as described in Code
§§ 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16));
(iii) repayments of loans made to a Participant from the Plan; and (iv)
repayments of amounts described in Code § 411(a)(7)(B) (in accordance with Code
§ 411(a)(7)(C)) and Code § 411(a)(3)(D)), as well as Employer restorations of
benefits that are required pursuant to such repayments.
Section 3.19    Change of Limitation Year. The Limitation Year may only be
changed by a Plan amendment. Furthermore, if the Plan is terminated effective as
of a date other than the last day of the Plan's Limitation Year, then the Plan
is treated as if the Plan had been amended to change its Limitation Year.
Section 3.20    Excess annual additions. Notwithstanding any provision of the
Plan to the contrary, if the annual additions (within the meaning of Code § 415)
are exceeded for any Participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006‑27 or any superseding guidance, including, but
not limited to, the preamble of the final §415 regulations.
Section 3.21    Aggregation and Disaggregation of Plans.
(a)    For purposes of applying the limitations of Code § 415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a "predecessor employer") under which the
Participant receives annual additions are treated as one defined contribution
plan. The "Employer" means the Employer that adopts this Plan and all members of
a

24983590 v1    243-11



--------------------------------------------------------------------------------



controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§ 414(b), (c), (m) or (o)), except that for
purposes of this Section, the determination shall be made by applying Code
§ 415(h), and shall take into account tax‑exempt organizations under Regulation
Section 1.414(c)‑5, as modified by Regulation Section 1.415(a)-1(f)(1). For
purposes of this Section:
(i)    A former Employer is a "predecessor employer" with respect to a
Participant in a plan maintained by an Employer if the Employer maintains a plan
under which the Participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Regulation § 1.415(f)‑1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in Regulation
§§ 1.415(a)‑1(f)(1) and (2) immediately prior to the cessation of affiliation
(and as if they constituted two, unrelated employers under the rules described
in Regulation §§ 1.415(a)‑1(f)(1) and (2) immediately after the cessation of
affiliation) and cessation of affiliation was the event that gives rise to the
predecessor employer relationship, such as a transfer of benefits or plan
sponsorship.
(ii)    With respect to an Employer of a Participant, a former entity that
antedates the Employer is a "predecessor employer" with respect to the
Participant if, under the facts and circumstances, the employer constitutes a
continuation of all or a portion of the trade or business of the former entity.
(b)    Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code § 415, a "formerly affiliated plan" of an
Employer is taken into account for purposes of applying the Code § 415
limitations to the Employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the "cessation of affiliation." For
purposes of this paragraph, a "formerly affiliated plan" of an Employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the Employer (as
determined under the employer affiliation rules described in Regulation §§
1.415(a)‑1(f)(1) and (2)), and immediately after the cessation of affiliation,
is not actually maintained by any of the entities that constitute the Employer
(as determined under the employer affiliation rules described in Regulation §§
1.415(a)‑1(f)(1) and (2)). For purposes of this paragraph, a "cessation of
affiliation" means the event that causes an entity to no longer be aggregated
with one or more other entities as a single employer under the employer
affiliation rules described in Regulation §§ 1.415(a)‑1(f)(1) and (2) (such as
the sale of a subsidiary outside a controlled group), or that causes a plan to
not actually be maintained by any of the entities that constitute the employer
under the employer affiliation rules of Regulation §§ 1.415(a)‑ 1(f)(1) and (2)
(such as a transfer of plan sponsorship outside of a controlled group).

24983590 v1    253-11



--------------------------------------------------------------------------------



(c)    Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code § 415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the
requirements of Code § 415 with respect to a Participant for the Limitation Year
merely because they are aggregated later in that Limitation Year, provided that
no annual additions are credited to the participant's account after the date on
which the plans are required to be aggregated.
Section 3.22    Merged Profit Sharing Account. A separate account shall be
established and maintained for each Participant who had an account in the Profit
Sharing and Retirement Plan of Liberty National Life Insurance Company on
November 28, 2011, the date on which such plan was merged into this Plan. Each
such Participant's Merged Profit Sharing Account shall be credited with the
amount received by this Plan in the merger on behalf of such Participant, which
amount shall be fully vested. No additional contributions shall be made to the
Merged Profit Sharing Account.
Section 3.23    Discretionary Contributions. The Company reserves the right to
make a discretionary nonelective contribution to the Plan for any Plan Year. The
amount thereof, if any, shall be determined by the Company in its sole
discretion. Any such discretionary nonelective contribution shall be allocated
to the Participants described in paragraph (a) below and in the manner described
in paragraph (b) below.
(a)    Participants eligible to receive an allocation of the contribution
described in Section 3.23 are those who are credited with 1,000 or more Hours of
Service during the Plan Year who are employed by the Company on the last day of
the Plan Year.
(b)    The contribution described in Section 3.23 shall be allocated among the
Participants described in paragraph (a) above in the ratio that each
Participant's Compensation for the Plan Year bears to the aggregate Compensation
for the Plan Year of all Participants described in paragraph (a) above.







24983590 v1    263-11



--------------------------------------------------------------------------------



ARTICLE 4    
ADP AND ACP NONDISCRIMINATION TESTS


Section 4.1    Satisfaction of ADP and ACP Tests. Contributions under the Plan
will satisfy the ADP and ACP Tests described in this Article, and the Employer
will maintain such records as are necessary to demonstrate compliance with such
tests, including records of the extent to which Fail-Safe Contributions are
taken into account in calculating percentages.
Section 4.2    Actual Deferral Percentage. The "Actual Deferral Percentage" for
a specified group of Eligible Employees for a Plan Year shall be the average of
the deferral ratios calculated for Eligible Employees in such group by dividing
(a), below, by (b) below, where:
(a)    Equals the amount of Salary Deferral Contributions (and Fail-Safe
Contributions treated like Salary Deferral Contributions, if any) actually paid
under the Plan on behalf of the Eligible Employee for such Plan Year; and
(b)    Equals the Eligible Employee's Testing Compensation for such Plan Year.
Section 4.3    ADP Test. The Actual Deferral Percentage for Highly Compensated
Eligible Employees for any Plan Year shall not exceed, in such Plan Year, the
greater of (a) or (b) as follows:
(a)    The Actual Deferral Percentage for Nonhighly Compensated Eligible
Employees multiplied by 1.25 (or the applicable limit in effect at any time in
the future); or
(b)    The Actual Deferral Percentage for Nonhighly Compensated Eligible
Employees multiplied by 2 (or the applicable limit in effect at any time in the
future); provided however, the Actual Deferral Percentage for Highly Compensated
Eligible Employees may not exceed the Actual Deferral Percentage for Nonhighly
Compensated Eligible Employees by more than 2 percentage points (or the
applicable limit in effect at any time in the future).
Section 4.4    Actual Contribution Percentage. The "Actual Contribution
Percentage" for a specified group of Eligible Employees for a Plan Year shall be
the average of the contribution ratios calculated for Eligible Employees in such
group by dividing (a), below, by (b), below, where:
(a)    Equals the amount of Matching Contributions (and Fail-Safe Contributions
treated like Matching Contributions, if any) actually paid under the Plan on
behalf of the Eligible Employee for such Plan Year; and
(b)    Equals the Eligible Employee's Testing Compensation for such Plan Year.

24983590 v1    274-7



--------------------------------------------------------------------------------



Section 4.5    ACP Test. The Actual Contribution Percentage for Highly
Compensated Eligible Employees for any Plan Year shall not exceed, in such Plan
Year, the greater of (a) or (b) as follows:
(c)    The Actual Contribution Percentage for Nonhighly Compensated Eligible
Employees multiplied by 1.25 (or the applicable limit in effect at any time in
the future); or
(d)    The Actual Contribution Percentage for Nonhighly Compensated Eligible
Employees multiplied by 2 (or the applicable limit in effect at any time in the
future); provided, however, the Actual Contribution Percentage for Highly
Compensated Eligible Employees may not exceed the Actual Contribution Percentage
for Nonhighly Compensated Eligible Employee by more than 2 percentage points (or
the applicable limit in effect at any time in the future).
Section 4.6    Compliance Measures. If the ADP or ACP Tests are not satisfied,
or if there is a possibility such tests will not be satisfied, the Employer may,
in its discretion, take any one or more of the following actions: (i) reduce
Salary Deferral Contributions on behalf of one or more Highly Compensated
Employees, (ii) make Fail-Safe Contributions in accordance with Section 3.10, or
(iii) distribute Excess Salary Deferral Contributions and Excess Matching
Contributions as defined in Section 1.36 and Section 1.35. If the Employer
distributes Excess Salary Deferral Contributions or Excess Matching
Contributions, it shall also distribute income allocable to such Contributions,
both for the Plan Year and for the period between the end of the Plan Year and
the time of distribution. The amount of such income shall be determined in
accordance with Treasury Regulations. Moreover, if the Employer relies on the
distribution of Excess Salary Deferral Contributions or Excess Matching
Contributions to satisfy the ADP or ACP Tests, such contributions and income
allocable thereto must be distributed by the close of the Plan Year following
the Plan Year in which such excess contributions were made. Moreover, the
Employer will be liable for a 10% excise tax on the amount of such excess
contributions unless the contributions are distributed within 2½ months of the
close of the Plan Year in which such contributions were made.
4.6.1    Distribution of Income attributable to Excess Salary Deferral
Contributions. Distributions of Excess Salary Deferral Contributions must be
adjusted for income (gain or loss). The Administrator has the discretion to
determine and allocate income using any of the methods set forth below:
(e)    Reasonable method of allocating income. The Administrator may use any
reasonable method for computing the income allocable to Excess Salary Deferral
Contributions, provided that the method does not violate Code § 401(a)(4), is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participant’s accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess Salary Deferral Contributions merely
because the income allocable to Excess Salary Deferral Contributions is
determined on a date that is no more than seven (7) days before the
distribution.

24983590 v1    284-7



--------------------------------------------------------------------------------



(f)    Alternative method of allocating income. The Administrator may allocate
income to Excess Salary Deferral Contributions for the Plan Year by multiplying
the income for the Plan Year allocable to the salary or wage deferral
contributions and other amounts taken into account under the ADP Test (including
contributions made for the Plan Year), by a fraction, the numerator of which is
the Excess Salary Deferral Contributions for the Participant for the Plan Year,
and the denominator of which is the sum of the:
(i)    Account balance attributable to salary or wage deferral contributions and
other amounts taken into account under the ADP Test as of the beginning of the
Plan Year; and
(ii)    Any additional amount of such contributions made for the Plan Year.
4.6.2    Corrective contributions. If a failed ADP Test is to be corrected by
making an Employer contribution, then the provisions of the Plan for the
corrective contributions shall be applied limiting the contribution made on
behalf of any Non-Highly Compensated Employee (hereinafter referred to in this
ARTICLE 4 as an NHCE) pursuant to such provisions to an amount that does not
exceed the targeted contribution limits of ARTICLE 4.
4.6.3    Distribution of Income attributable to Excess Aggregate Contributions.
Distributions of Excess Aggregate Contributions must be adjusted for income
(gain or loss). For the purpose of this Section 4.6.3, "income" shall be
determined and allocated in accordance with the provisions of Section 4.6.1,
except that such Section shall be applied by substituting "Excess Salary
Deferral Contributions" with "Excess Aggregate Contributions" and by
substituting amounts taken into account under the ACP Test for amounts taken
into account under the ADP Test.
4.6.4    Corrective contributions. If a failed ACP Test is to be corrected by
making an Employer contribution, then the provisions of the Plan for the
corrective contributions shall be applied by limiting the contribution made on
behalf of any NHCE pursuant to such provisions to an amount that does not exceed
the targeted contribution limits of Section 4.7 of this Plan.
Section 4.7    Additional Limitations. Section 4.7 is effective January 1, 2006.
4.7.1    Targeted matching contribution limit. A matching contribution with
respect to a Salary Deferral Contribution for a Plan Year is not taken into
account under the ACP Test for an NHCE to the extent it exceeds the greatest of:
(c)    Five percent (5%) of the NHCE's Code § 414(s) compensation for the Plan
Year;
(d)    The NHCE's Salary Deferral Contributions for the Plan Year; and

24983590 v1    294-7



--------------------------------------------------------------------------------



(e)    The product of two (2) times the Plan’s "representative matching rate"
and the NHCE's Salary Deferral Contributions for the Plan Year.


For purposes of this Section 4.7.1, the Plan’s "representative matching rate" is
the lowest "matching rate" for any eligible NHCE among a group of NHCEs that
consists of half of all eligible NHCEs in the Plan for the Plan Year who make
Salary Deferral Contributions for the Plan Year (or, if greater, the lowest
"matching rate" for all eligible NHCEs in the Plan who are employed by the
Employer on the last day of the Plan Year and who make Salary Deferral
Contributions for the Plan Year).


For purposes of this Section 4.7.1, the "matching rate" for an Employee
generally is the matching contributions made for such Employee divided by the
Employee’s Salary Deferral Contributions for the Plan Year. If the matching rate
is not the same for all levels of Salary Deferral Contributions for an Employee,
then the Employee’s "matching rate" is determined assuming that an Employee’s
Salary Deferral Contributions are equal to six percent (6%) of Code § 414(s)
compensation.


If the Plan provides a match with respect to the sum of the Employee’s after-tax
Employee contributions and Salary Deferral Contributions, then for purposes of
this Section 4.7.1, that sum is substituted for the amount of the Employee’s
Salary Deferral Contributions in Sections 4.7.1(b) and (c) above and in
determining the "matching rate," and Employees who make either after-tax
Employee contributions or Salary Deferral Contributions are taken into account
in determining the Plan's "representative matching rate." Similarly, if the Plan
provides a match with respect to the Employee’s after-tax Employee
contributions, but not Salary Deferral Contributions, then for purposes of this
Section 4.7.1, the Employee’s after-tax Employee contributions are substituted
for the amount of the Employee’s Salary Deferral Contributions in Sections
4.7.1(b) and (c) above and in determining the "matching rate," and Employees who
make after-tax Employee contributions are taken into account in determining the
Plan's "representative matching rate."


4.7.2    Targeted QNEC limit. Qualified Nonelective Contributions (as defined in
Regulation § 1.401(k)-6) cannot be taken into account under the ACP Test for a
Plan Year for an NHCE to the extent such contributions exceed the product of
that NHCE’s Code § 414(s) compensation and the greater of five percent (5%) or
two (2) times the Plan's "representative contribution rate." Any Qualified
Nonelective Contribution taken into account under an ADP Test under Regulation §
1.401(k)-2(a)(6) (including the determination of the "representative
contribution rate" for purposes of Regulation § 1.401(k)-2(a)(6)(iv)(B)) is not
permitted to be taken into account for purposes of this Section (including the
determination of the "representative contribution rate" for purposes of Section
4.7.2(a) below). For purposes of this Section 4.7.2:
(a)    The Plan's "representative contribution rate" is the lowest "applicable
contribution rate" of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest

24983590 v1    304-7



--------------------------------------------------------------------------------



"applicable contribution rate" of any eligible NHCE who is in the group of all
eligible NHCEs for the Plan Year and who is employed by the Employer on the last
day of the Plan Year); and
(b)    The "applicable contribution rate" for an eligible NHCE is the sum of the
matching contributions (as defined in Regulation § 1.401(m)-1(a)(2)) taken into
account in determining the "actual contribution ratio" (hereinafter referred to
in this ARTICLE 4 as ACR) for the eligible NHCE for the Plan Year and the
Qualified Nonelective Contributions made for that NHCE for the Plan Year,
divided by that NHCE's Code § 414(s) compensation for the Plan Year.
Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code § 414(s) compensation.


4.7.3    ACR of HCE if multiple plans. The ACR for any Participant who is a
Highly Compensated Employee (hereinafter referred to in this Article 4 as an
HCE) and who is eligible to have matching contributions or after-tax Employee
contributions allocated to his or her account under two (2) or more plans
described in Code § 401(a), or arrangements described in Code § 401(k) that are
maintained by the same Employer, shall be determined as if the total of such
contributions was made under each plan and arrangement. If an HCE participates
in two (2) or more such plans or arrangements that have different plan years,
then all matching contributions and after-tax Employee contributions made during
the Plan Year being tested under all such plans and arrangements shall be
aggregated, without regard to the plan years of the other plans. For plan years
beginning before the effective date of this Amendment, all such plans and
arrangements ending with or within the same calendar year shall be treated as a
single plan or arrangement. Notwithstanding the foregoing, certain plans shall
be treated as separate if mandatorily disaggregated under the Regulations of
Code § 401(m).
4.7.4    Plans using different testing methods for the ACP and ADP test. Except
as otherwise provided in this Section 4.7.4, the Plan may use the current year
testing method or prior year testing method for the ACP Test for a Plan Year
without regard to whether the current year testing method or prior year testing
method is used for the ADP Test for that Plan Year. However, if different
testing methods are used, then the Plan cannot use:
(a)    The recharacterization method of Regulation § 1.401(k)-2(b)(3) to correct
excess contributions for a Plan Year;
(b)    The rules of Regulation § 1.401(m)-2(a)(6)(ii) to take Salary Deferral
Contributions into account under the ACP Test (rather than the ADP Test); or

24983590 v1    314-7



--------------------------------------------------------------------------------



(c)    The rules of Regulation § 1.401(k)-2(a)(6) to take Qualified Matching
Contributions into account under the ADP Test (rather than the ACP Test).
4.7.5    Targeted Contribution Limit. If the Plan provides for Qualified
Nonelective Contributions (as defined in Regulation § 1.401(k)-(6), such
contributions cannot be taken into account in determining the "actual deferral
ratio" (hereinafter referred to in this Article 4 as an ADR) for a Plan Year for
an NHCE to the extent such contributions exceed the product of that NHCE’s Code
§ 414(s) compensation and the greater of five percent (5%) or two (2) times the
Plan’s “representative contribution rate.” Any Qualified Nonelective
Contribution taken into account under an ACP Test under Regulation §
1.401(m)-2(a)(6) (including the determination of the “representative
contribution rate” under this Section). For purposes of this Section 4.7.5:
(c)    The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year); and
(d)    The “applicable contribution rate” for an eligible NHCE is the sum of the
Qualified Matching Contributions (as defined in Regulation § 1.401(k)-6) taken
into account in determining the ADR for the eligible NHCE for the Plan Year and
the Qualified Nonelective Contributions made for the eligible NHCE for the Plan
Year, divided by the eligible NHCE’s Code § 414(s) compensation for the same
period.
Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code § 414(s) compensation.


Qualified Matching Contributions may only be used to calculate an ADR to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation § 1.401(m)-2(a)(5)(ii) as set forth in
Section 4.5.


4.7.6    Limitation on QNECs and QMACs. If provided for in the Plan, Qualified
Nonelective Contributions and Qualified Matching Contributions cannot be taken
into account to determine an ADR to the extent such contributions are taken into
account for purposes of satisfying any other ADP Test, any ACP Test, or the
requirements of Regulation §§ 1.401(k)-3, 1.401(m)-3, or 1.401(k)-4. Thus, for
example, matching contributions that are made pursuant to Regulation §
1.401(k)-3(c), Qualified Nonelective Contributions that

24983590 v1    324-7



--------------------------------------------------------------------------------



are taken into account under the current year testing method for a year may not
be taken into account under the prior year testing method for the next year.
4.7.7    ADR of HCE if multiple plans. The ADR of any Participant who is an HCE
for the Plan Year and who is eligible to have Salary Deferral Contributions (as
defined in Regulation § 1.401(k)-6) (and Qualified Nonelective Contributions
and/or Qualified Matching Contributions, if treated as Salary Deferral
Contributions for purposes of the ADP Test) allocated to such Participant’s
accounts under two (2) or more cash or deferred arrangements described in Code §
401(k), that are maintained by the same Employer, shall be determined as if such
Salary Deferral Contributions (and, if applicable, such Qualified Nonelective
Contributions and/or Qualified Matching Contributions) were made under a single
arrangement. If an HCE participates in two or more cash or deferred arrangements
of the Employer that have different Plan Years, then all Salary Deferral
Contributions made during the Plan Year being tested under all such cash or
deferred arrangements shall be aggregated, without regard to the plan years of
the other plans. However, for Plan Years beginning before the effective date of
this Amendment, if the plans have different Plan Years, then all such cash or
deferred arrangements ending with or within the same calendar year shall be
treated as a single cash or deferred arrangement. Notwithstanding the foregoing,
certain plans shall be treated as separate if mandatorily disaggregated under
the Regulations of Code § 401(k).
4.7.8    Plans using different testing methods for the ADP and ACP Test. Except
as otherwise provided in this Section, the Plan may use the current year testing
method or prior year testing method for the ADP Test for a Plan Year without
regard to whether the current year testing method or prior year testing method
is used for the ACP Test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:
(e)    The recharacterization method of Regulation § 1.401(m)-2(a)(6)(ii) to
correct excess contributions for a Plan Year;
(f)    The rules of Regulation § 1.401(m)-2(a)(6)(ii) to take Salary Deferral
Contributions into account under the ACP Test (rather than the ADP Test); or
(g)    The rules of Regulation § 1.401(k)-2(a)(6)(v) to take Qualified Matching
Contributions into account under the ADP Test (rather than the ACP Test).







24983590 v1    334-7



--------------------------------------------------------------------------------



ARTICLE 5    
VESTING
Section 5.1    Determination of Vesting
5.1.7    A Participant shall at all times have a vested percentage of 100% in
the Account Balance of his Participant Contributions Account. A Participant
shall at all times be fully vested and have a nonforfeitable interest in the
balance of his Salary Deferral and Rollover Accounts, including amounts
contributed to his Salary Deferral Account as Fail-Safe Contributions. Salary
Deferral Contributions are always fully vested and nonforfeitable. The Plan
shall disregard Salary Deferral Contributions in applying the vesting provisions
of the Plan to other contributions or benefits under Code § 411(a)(2). However,
the Plan shall otherwise take a Participant’s Salary Deferral Contributions into
account in determining the Participant’s vested benefits under the Plan. Thus,
for example, the Plan shall take Salary Deferral Contributions into account in
determining whether a Participant has a nonforfeitable right to contributions
under the Plan for purposes of forfeitures, and for applying provisions
permitting the repayment of distributions to have forfeited amounts restored,
and the provisions of Code §§ 410(a)(5)(D)(iii) and 411(a)(6)(D)(iii) permitting
a plan to disregard certain service completed prior to breaks-in-service
(sometimes referred to as “the rule of parity”).
5.1.8    A Participant whose Employment terminates either because of his death
or Disability or upon or after attaining Early Retirement Age or Normal
Retirement Age shall have a vested percentage of 100% in the Account Balance of
his Matching Contributions and Employer Contributions Accounts.
5.1.9    The vested percentage of a Participant in the Account Balance of his
Matching Contributions Account and Employer Contributions Account shall be
determined in accordance with the following schedule:
Completed Years of      Vested
Vesting Service    Percentage


less than 2    0%
2 but less than 3    20%
3 but less than 4    40%
4 but less than 5    60%
5 but less than 6    80%
6 or more    100%
5.1.10    The vested percentage of a Participant's Account Balance in his Safe
Harbor Matching Contributions Account shall be determined in accordance with the
following schedule:





24983590 v1    345-3



--------------------------------------------------------------------------------



2-Year Cliff Vesting Schedule


less than 2 Years of completed Vesting Service


0%
2 or more Years of completed Vesting Service


100%



Section 5.2    Rules for Crediting Vesting Service
5.2.4    Subject to Sections 5.2.2 through 5.2.5 below, a Participant's Vesting
Service shall mean the sum of a Participant's Years of Service under the Plan.
5.2.5    If an Employee is on an authorized unpaid leave of absence granted by
his Employer in accordance with standard personnel policies of such Employer
applied in a non-discriminatory manner to all Employees similarly situated, his
period of absence shall not be considered a One Year Break in Service and shall
be counted as Vesting Service upon his return to active Employment.
5.2.6    If an Employee is on an authorized military leave while his
reemployment rights are protected by law and provided that he directly entered
military service from his Employer's service and shall not have voluntarily
reenlisted after the date of first entering active military service, his period
of absence shall not be considered a One Year Break in Service and shall be
counted as Vesting Service upon his return to active Employment.
5.2.7    An Employee who terminates Employment with no vested percentage in the
Account Balance of his Matching Contributions and Employer Contributions
Accounts shall, if he returns to Employment, have no credit for Vesting Service
prior to such termination of Employment if the total of his consecutive One Year
Breaks in Service immediately preceding his reemployment exceeds the greater of
5 years or his aggregate years of Vesting Service prior to such termination
(whether or not consecutive, but excluding Vesting Service previously
disregarded under this rule). A Participant who had a Partially Vested
Separation and returns to Employment will retain credit for his prior years of
Vesting Service.
5.2.8    Vesting Service of an Employee reemployed following five or more One
Year Breaks in Service (or one or more One Year Breaks in Service for years
prior to January 1, 1985) shall not be counted for the purpose of computing his
vested percentage in his Matching Contributions and Employer Contributions
Accounts derived from contributions accrued prior to his termination of
Employment. Separate records shall be maintained reflecting the Participant's
vested percentage in such Account attributable to service prior to terminating
Employment and reflecting the Participant's vested percentage in that Account
attributable to service after reemployment.
Section 5.3    Account Forfeitures
5.3.2    Upon the Non-Vested Separation or Partially Vested Separation of a
Participant, the non-vested portion of his Matching or Employer Contributions
Account will

24983590 v1    355-3



--------------------------------------------------------------------------------



be treated as a Forfeiture as of the earlier of: (i) the date on which the
Participant completes five One Year Breaks in Service; or (ii), the distribution
of the Participant's vested Account Balance. Such Forfeitures shall be applied
toward the reduction of the Matching Contributions. In the case of a Non-Vested
Separation, the Participant shall be deemed to have received a distribution of
his vested Account Balance (that is, distribution of an amount equal to zero) as
of the date of his termination of Employment.
5.3.3    Amounts forfeited pursuant to Section 5.3.1 (unadjusted by any
subsequent gains or losses) shall be restored if the Participant returns to the
service of the Employer and repays the full amount of the distribution before
the earlier of (i) five years after the Participant's Employment recommencement
date, or (ii), the close of the first period of five consecutive One Year Breaks
in Service after the distribution. A Participant who returns to Employment
following a Non-Vested Separation shall be deemed as of his Employment
recommencement date to have repaid the full amount of his distribution. The
restored amount shall be derived from amounts forfeited and, if such Forfeitures
are not sufficient, from a contribution by the Employer, as appropriate, made as
of that date.
5.3.4    With respect to any Forfeiture of the non-vested interest in a
Participant's sub-account that contains the Safe Harbor Matching Contribution of
Section 3.9, the Administrator may elect to use all or any portion of the
Forfeitures to pay administrative expenses incurred by the Plan. Forfeitures
that are not used to pay administrative expenses will be used first to restore
previous Forfeitures of Participants' accounts as necessary and permitted
pursuant to the provisions of the Plan. Forfeitures that are not used to pay
administrative expenses and are not used to satisfy the provisions of the
previous sentence will then be allocated/used to reduce the Safe Harbor Matching
Contribution in Section 3.9.
 





24983590 v1    365-3



--------------------------------------------------------------------------------



ARTICLE 6    
INVESTMENT OF CONTRIBUTIONS; MANAGEMENT OF ACCOUNTS
Section 6.1    Initial Investment Election.
Prior to the date an Eligible Employee is first eligible to become a Participant
under Section 2.1, the Administrator will inform him of the Investments
available under the Plan for investment of Accounts and will make available to
him information for each Investment. Subject to Section 3.6, at least ten days
prior to the date an Eligible Employee becomes a Participant hereunder, he must
make an initial investment election which will apply to the investment of his
Salary Deferral Contributions and Matching Contributions made with respect to
him. Investment elections shall be made in whole percentages. The election of
Investments is the sole responsibility of each Participant, and no Employer or
representative of the Employer including the Administrator is authorized to make
any recommendation to the Participant with respect thereto.
Contributions to be invested in Investment Company Shares will be so invested
and credited to the Account of a Participant as soon as is practicable following
the deposit of such contributions in the Trust Fund. Contributions to be
invested in Company Stock will be invested in the Company Stock Account and
credited to the Account of a Participant as soon as is practicable following the
deposit of such contributions in the Trust Fund.
Section 6.2    Change in Investment Election for Contributions.
Pursuant to a nondiscriminatory policy established by the Administrator and
communicated to Participants, a Participant may elect to change his investment
election with respect to the investment of Salary Deferral Contributions,
Matching Contributions, Participant Contributions, and Employer Contributions.
Such changes shall be made in whole percentages, and shall take effect as soon
as is practicable following or as of the date on which such change is made.
Section 6.3    Transfer of Investment Accounts.
Pursuant to a nondiscriminatory policy established by the Administrator and
communicated to Participants, a Participant may elect to transfer in any whole
percentage the value of an investment in his Participant Contributions Account
and Employer Contributions Account from one Investment to another Investment.
Such transfers shall take effect as soon as practicable following or as of the
date on which such election is made, and shall be based upon the value of units
or shares of the applicable Investments of the Participant as of the date on
which such units or shares are bought or sold in order to effectuate the
investment transfer.
Section 6.4    Reinvestment.
6.4.5    All dividends and capital gains or other distributions received on the
Investment Company Shares held for each Participant's Account will (unless
received in additional Investment Company Shares) be reinvested in full and
fractional shares of the same Investment Company at a price determined in
accordance with the then current prospectus of the Investment Company.

24983590 v1    37



--------------------------------------------------------------------------------



6.4.6    All dividends, interest and other distributions received on assets of
the Company Stock Account held for each Participant's account will (unless
received in additional Company Stock) be reinvested in full and fractional
shares of the same investment in the Company Stock Account except to the extent
needed to meet the liquidity need of the Company Stock Account.
Shares of Class A common stock of Waddell & Reed Financial, Inc. will be
maintained in a separate account under the Plan designated the W&R Class A
Financial Stock Account. Any cash dividends received on such shares held in such
account will be retained as cash or cash equivalents in the applicable account
to the extent needed to meet the liquidity needs of the account and, to the
extent not so needed, invested in additional shares of common stock of Waddell &
Reed Financial, Inc.
Section 6.5    Voting of Shares of Investments.
Subject to any requirements of applicable law, the Administrator will deliver to
each Participant copies of any notices of shareholders' meetings, proxies and
proxy-soliciting materials, prospectuses and the annual and other reports to
shareholders which have been received with respect to the Company Stock and
shares of Class A common stock of Waddell & Reed, Inc. held by the Trustee for
the account of the Participant.
Each Participant may direct the Administrator to direct the Trustee to vote the
Company Stock or shares of Class A common stock of Waddell & Reed Financial,
Inc. held by the Trustee under the Plan for his Account with respect to matters
to be voted upon by the shareholders of such Investment. The Participant's
directions must be in writing, on a form approved by the Administrator, and
delivered to the Administrator within the time prescribed by it. With respect to
shares of Investments for which the Administrator receives no written directions
from the Participants, the Administrator will direct the Trustee to vote such
shares in the same proportion as the shares instructed by the Participants.
Section 6.6    Valuation of Accounts.
A Participant's Accounts shall be revalued at fair market value on the last
business day of each Plan Year and at such other times as the Administrator
determines. On such date, the Administrator will determine the current value of
the Investments held for each Participant's Employer Contributions Account and
Participant Contributions Account and report the same in writing to the
Participant.
All allocations to a Participant's Account shall be made in shares or units of
one or more Investments, and all cash receipts allocable to the Account of a
Participant, except to the extent needed to meet Plan liquidity needs, shall be
used to purchase shares or units of an Investment in accordance with the
Participant's current investment election. The value of units or shares
allocated to a Participant's Account shall be determined by the fair market
value of shares or units allocated to such Participant's Account as of the date
on which shares are purchased or sold to provide for distributions, withdrawals,
or transfers between Investments. All withdrawals and distributions

24983590 v1    38



--------------------------------------------------------------------------------



under the Plan shall be based upon the amount realized from the liquidation of
units or shares credited to the Account of a Participant.
Section 6.7    Distributions or Withdrawals.
If the Administrator receives a request for withdrawal or distribution of an
Investment out of Investment Company Shares, the withdrawal or distribution will
be effected by redeeming the requested amount from the Investment Company as
soon as is practicable following or as of the date of receipt of the request.
If the Administrator receives a request for withdrawal or distribution of an
Investment out of the Company Stock Account, the withdrawal or distribution will
be effected by redeeming the number of units the Participant has in the Company
Stock Account for cash or, if a withdrawal or distribution in kind is requested,
by distributing the required number of shares of Company Stock. Such withdrawal
or distribution will be processed as soon as is practicable following or as of
the date on which the Participant's request is received, and shall be based upon
the value of the units in the Company Stock Account as the date on which the
request is processed.
If the Administrator receives a request for withdrawal or distribution of an
Investment out of the W&R Class A Financial Stock Account, the withdrawal or
distribution will be effected by redeeming the number of units the Participant
has in the W&R Class A Financial Stock Account for cash or, if a withdrawal or
distribution in kind is requested, by distributing the required number of shares
of Class A common stock of Waddell & Reed Financial, Inc. (as the case may be).
Such withdrawal or distribution will be processed as soon as is practicable
following or as of the date on which the Participant's request is received, and
shall be based upon the value of the units in the W&R Class A Financial Stock
Account as the date on which the request is processed.
Section 6.8    Insider Trading Restrictions.
If a Participant is an officer, director, or a ten percent (10%) shareholder of
the Employer within the scope of § 16 of the Securities Exchange Act of 1934,
any election by the Participant to purchase or sell units of the Company Stock
shall not become effective unless and until appropriate advance notice is given
to the Administrator and the Administrator has authorized the transaction.
Section 6.9    Tender of Company Stock or W&R Class A or Class B Financial
Stock.
6.9.2    The Trustee may not take any action in response to a tender offer
except as otherwise provided in this Section 6.9. Each Participant may direct
the Trustee to sell, offer to sell, exchange, or otherwise dispose of the
Company Stock or W&R Class A Financial Stock allocated to such Participant's
Company Stock Account or W&R Class A Financial Stock Account in accordance with
the provisions, conditions and terms of such tender offer and the provisions of
this Section 6.9.
6.9.3    The Trustee shall sell, offer to sell, exchange, or otherwise dispose
of the Company Stock allocated to the Participant's Company Stock Account or W&R
Class A

24983590 v1    39



--------------------------------------------------------------------------------



Financial Stock allocated to the Participant's W&R Class A Financial Stock
Account with respect to which it has received directions to do so under this
Section 6.9 from Participants.
6.9.4    To the extent that Participants do not instruct the Trustee or do not
issue valid directions to the Trustee to sell, offer to sell, exchange, or
otherwise dispose of shares of Company Stock or W&R Class A Financial Stock
allocated to such Participants' Accounts, such Participants shall be deemed to
have directed that such shares remain invested in Company Stock or W&R Class A
Financial Stock.
Section 6.10    Divestment of Employer Securities.
6.10.2    Rule applicable to Salary Deferral Contributions and Participant
Contributions. If any portion of the Account of a Participant (including, for
purposes of Section 6.10, a Beneficiary entitled to exercise the rights of a
Participant) attributable to Salary Deferral Contributions or Participant
Contributions is invested in publicly-traded Employer securities, the
Participant may elect to direct the Plan to divest any such securities, and to
reinvest an equivalent amount in other investment options which satisfy the
requirements of Section 6.10.3.
6.10.3    Rule applicable to Employer contributions. If any portion of a
Participant’s account attributable to nonelective or matching contributions is
invested in publicly-traded Employer securities, then a Participant who has
completed at least 3 years of vesting service, or a Beneficiary of any deceased
Participant entitled to exercise the right of a Participant, may elect to direct
the Plan to divest any such securities, and to reinvest an equivalent amount in
other investment options which satisfy the requirements of Section 6.10.3.
(h)    Three-year phase-in applicable to Employer contributions. For Employer
securities acquired with nonelective or matching contributions during a Plan
Year beginning before January 1, 2007, the rule described in this Section 6.10.2
only applies to the percentage of the Employer securities (applied separately
for each class of securities) as follows:
Plan Year
Percentage
 
 
2007
33
2008
66
2009
100



(i)    Exception to phase-in for certain age 55 Participants. The 3-year
phase-in rule of Section 6.10.2(a) does not apply to a Participant who has
attained age 55 and who has completed at least 3 years of service before January
1, 2006.
6.10.4    Investment options. For purposes of Section 6.10, other investment
options must include not less than 3 investment options, other than Employer
securities, to which the Participant may direct the proceeds of divestment of
Employer securities required by

24983590 v1    40



--------------------------------------------------------------------------------



Section 6.10, each of which options is diversified and has materially different
risk and return characteristics. The Plan must provide reasonable divestment and
reinvestment opportunities at least quarterly. Except as provided in
regulations, the Plan may not impose restrictions or conditions on the
investment of Employer securities which the Plan does not impose on the
investment of other Plan assets, other than restrictions or conditions imposed
by reason of the application of securities laws or a condition permitted under
IRS Notice 2006-107 or other applicable guidance.
6.10.5    Treatment as publicly traded Employer securities. Except as provided
in Treasury Regulations or in Code §401(a)(35)(F)(ii) (relating to certain
controlled groups), a plan holding Employer securities which are not publicly
traded Employer securities is treated as holding publicly traded Employer
securities if any Employer corporation, or any member of a controlled group of
corporations which includes such Employer corporation (as defined in Code
§401(a)(35)(F)(iii)) has issued a class of stock which is a publicly traded
Employer security.
Section 6.11    Black Out Period.
Effective as of November 28, 2011, there shall be a black out period during
which, notwithstanding anything in the Plan to the contrary, there shall not be
allowed any transfers to or between Investment Funds or withdrawals, loans or
distributions of benefits, with respect to the Merged Profit Sharing Accounts.
The black out period shall last as long as necessary to complete the
consolidation of record keeping functions and transfer of assets and liabilities
in connection with the merger of the Profit Sharing and Retirement Plan of
Liberty National Life Insurance Company with and into the Plan







24983590 v1    41



--------------------------------------------------------------------------------




ARTICLE 7    
AMOUNT AND PAYMENT OF BENEFITS TO PARTICIPANTS
Section 7.1    Fully Vested Separation.
A Participant's benefits upon his Fully Vested Separation shall be the Account
Balance of his Accounts determined as of the date on which shares or units of
Investments allocated to his Accounts are sold or liquidated in order to process
the Participant's distribution.
Section 7.2    Partially Vested Separation.
A Participant's benefits upon his Partially Vested Separation shall be the sum
of:
(e)    The Account Balance of his Matching Contributions Account and Employer
Contributions Account determined as of the date on which shares or units of
Investments allocated to his Account are sold or liquidated in order to process
the Participant's distribution, multiplied by his vested percentage, determined
pursuant to Section 5.1.3; plus
(f)    The Account Balance of his Salary Deferrals Account, Rollover Account and
Participant Contributions Account as of the same date specified in clause (a).
Section 7.3    Non-Vested Separation.
A Participant's benefits upon his Non-Vested Separation shall be the Account
Balance of his Salary Deferrals Account, Participant Contributions Account, and
Rollover Account determined as of the date on which shares or units of
Investments allocated to such Account are sold or liquidated in order to process
the Participant's distribution.
Section 7.4    Benefit Commencement Date.
7.4.9    Payment of Benefits.
(a)    Severance of Employment due to Retirement, Death, or Disability. A
Participant who experiences a severance of employment due to retirement after
attainment of Normal Retirement Age, Early Retirement Age or Disability shall be
fully vested in his Account Balance and entitled to receive his vested Account
Balance in accordance with the provisions of the Plan. A Participant who dies
while employed by the Employer shall be fully vested in his Account Balance and
the Participant’s Beneficiary shall be entitled to receive the deceased
Participant’s vested Account Balance in accordance with the provisions of the
Plan.
(b)    Severance of Employment for Reason Other than Retirement, Death, or
Disability. A Participant who experiences a severance of employment for any
reason other than retirement after the attainment of Normal Retirement Age,
Early Retirement Age, Death or Disability shall receive his vested Account
Balance on or

24983590 v1    42



--------------------------------------------------------------------------------




after his Normal Retirement Age in accordance with ARTICLE 8 below; provided,
however, that such Participant may elect in writing to receive his vested
Account Balance as soon as is practicable following his or her termination of
employment.
(c)    Cashouts. Notwithstanding the foregoing, the Administrator shall direct
the settlement of any Participant’s Account in a single sum payment if the
Participant’s vested Account Balance is $1,000 or less.
7.4.10    The following provisions shall apply to all amounts attributable to
pre-January 1, 2007 contributions held in a Participant’s Participant
Contributions and Employer Contributions Accounts. Except as provided in or by
operation of this ARTICLE 7, a Participant's Benefit Commencement Date shall be
as soon as practicable after the first to occur of:
(a)    The date the Participant properly requests such distribution to commence
after the Participant's severance of employment with the Employer and all
Affiliates provided, however, any such request by a Participant shall not be
valid unless the Participant is furnished with a written explanation of his
right to defer the commencement of the benefit payment;
(b)    The date the Participant properly requests such distribution to commence
following the incurrence of a Disability;
(c)    The 60th day after the close of the Plan Year in which the Participant
attains Normal Retirement Age or, if later, when he terminates Employment with
the Employer and all Affiliates, unless the Participant has requested to defer
the distribution to a later date; or
(d)    The April 1 following the calendar year in which the Participant attains
age 70½; provided, however, that:
(i)    In the case of a Participant who was born prior to July 1, 1917 and at no
time during a Plan Year ending in or after the calendar year in which he attains
age 66½ was a Five-percent Owner of the Employer within the meaning of Code §
416(i)(1), such date shall be the April 1 following the later of (A) the
calendar year during which he attains age 70½, or (B) the calendar year in which
the Participant retires; and
(ii)    In the case of a Participant who was born prior to July 1, 1917 and at
any time during a Plan Year ending in or after the calendar year in which he
attains age 66½, was a Five-percent Owner of the Employer within the meaning of
Code § 416, such date shall be the April 1 following the later of (A) the
calendar year during which he attained age 70½, or (B) the earlier of (1) the
calendar year ending in the Plan Year during which he first became a
Five-percent Owner, or (2) the calendar year in which the Participant retires;
and

24983590 v1    43



--------------------------------------------------------------------------------




(iii)    In the case of a Participant who is not a Five-percent Owner with
respect to the Plan Year ending in the calendar year in which the Participant
attains age 70½, such date shall be April 1 following the later of (A) the
calendar year during which the Participant attained age 70½, or (B), the
calendar year in which the Participant retired.
7.4.11    If the value of a Participant's Account exceeds $1,000 at the time of
any distribution, the Participant (and, if applicable, his Spouse) must consent
in a written election filed with the Administrator, to any distribution before
the Participant's attainment of Normal Retirement Age. Notwithstanding anything
in this Article to the contrary, the Administrator may direct the Trustee to
distribute to the Participant the distributable balance of the Participant's
Account as soon as practicable without such Participant's written consent if, at
the time of distribution, the value of the Participant's Account does not exceed
$1,000.
7.4.12    In no event shall the amount distributable in any year be less than
the amount determined in accordance with the minimum distribution incidental
benefit requirements of Treasury Regulation § 1.401(a)(9)-2.
Section 7.5    Participant Account Withdrawals. In accordance with such rules
and procedures as the Administrator may prescribe, a Participant may withdraw
his Participant Contributions, in the order set forth in paragraphs (a) and (b)
below by giving written notice to the Administrator of intention to so withdraw
on a form prescribed or approved by the Administrator. Each Participant may make
no more than two (2) such withdrawals in any calendar year. All such withdrawals
will be made in accordance with Section 8.1 and Section 8.2. Notwithstanding the
foregoing, a married Participant shall not withdraw any amount of Participant
Contributions without obtaining the Consent of his Spouse within the 180-day
period ending on the date the withdrawal is made.
(d)    Withdrawal of Pre-1987 Participant Contributions. A Participant may
withdraw from his Participant Contributions Account under this paragraph (a) an
amount up to the total amount of his Participant Contributions made prior to
January 1, 1987, less any previous withdrawals; provided, however, the amount of
such withdrawal under this paragraph (a) cannot be less than $500 (or, if less,
the amount of his pre 1987 Participant Contributions);
(e)    Withdrawal of Post-1986 Participant Contributions. A Participant who is
withdrawing the maximum amount permitted under (a) above may also withdraw from
his Participant Contributions Account under this paragraph (b) an amount up to
the total amount of his post 1986 Participant Contributions plus earnings less
any previous withdrawals; provided, however, the amount of such withdrawal under
this paragraph (b) cannot be less than $500 (or, if less, the amount of his post
1986 Participant Contributions and earnings).
Section 7.6    Employer Contributions Account Withdrawal. A Participant who (i)
is 100% vested in his Employer Contributions Account and (ii) is withdrawing the
entire balance of his Participant Contributions Account in accordance with
Section 7.5 may, at the same time as the

24983590 v1    44



--------------------------------------------------------------------------------




withdrawal under Section 7.5, withdraw an amount up to the total value of his
Employer Contributions Account (but not less than $500 unless the value of his
Employer Contributions Account is less than $500) by giving prior written notice
to the Administrator of his intention to so withdraw on a form prescribed or
approved by the Administrator. The right of a Participant withdrawing Employer
Contributions under this Section 7.6 to make further Participant Contributions
under the Plan will be suspended for a period of six months from the date of his
last withdrawal. Notwithstanding the foregoing, a married Participant shall not
withdraw any amount of Employer Contributions without obtaining the written,
notarized consent of his Spouse within the 180-day period ending on the date the
withdrawal is made. Withdrawals shall be processed by reducing all of the
Participant's Investments in his Employer Contributions Account by the pro-rata
amount needed to fund the withdrawal.
Section 7.7    Age 59½ Distributions. At such time as a Participant shall have
attained the age of 59½ years, the Administrator, at the election of the
Participant who has not severed employment with the Employer, shall direct the
Trustee to distribute all or a portion of the vested amount then credited to the
Accounts maintained on behalf of the Participant. In the event that the
Administrator makes such a distribution, the Participant shall continue to be
eligible to participate in the Plan on the same basis as any other Employee. Any
distribution made pursuant to this Section shall be made in a manner consistent
with the other provisions of the Plan including, but not limited to, all notice
and consent requirements of Code §§ 417 and 411(a)(11) and the Regulations
thereunder.
Section 7.8    Withdrawals of Rollover Contributions. A Participant who has made
a Rollover Contribution to the Plan, no more frequently than twice per Plan
Year, may make in-service withdrawals of amounts credited to his Rollover
Contributions Account.
Section 7.9    TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Plan, distributions may be made under a designation made
before January 1, 1984, in accordance with § 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
§ 242(b)(2) of TEFRA.
Section 7.10    Required Minimum Distributions. Notwithstanding any provision of
this Article or Plan to the contrary, all distributions under the Plan will
proceed at least as rapidly as the following:
7.10.1    Required Beginning Date. The Participant’s entire interest will be
distributed or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.
7.10.2    Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
(j)    If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary, then, except as provided in paragraph (e) below,
distributions to the Participant will begin by December 31 of the calendar year

24983590 v1    45



--------------------------------------------------------------------------------




immediately following the calendar year in which the Participant died, or by
December 31 of the calendar year in which the Participant would have attained
70½, if later.
(k)    If the Participant’s Surviving Spouse is not the Participant’s sole
Designated Beneficiary, then, except as provided in paragraph (e) below,
distributions to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.
(l)    If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
(m)    If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary and the Surviving Spouse dies after the Participant but
before distributions to the Surviving Spouse begin, this Section 7.10.2, other
than Section 7.10.2(a), will apply as if the Surviving Spouse were the
Participant.
For purposes of this Section 7.10.2 and Section 7.12, unless Section 7.10.2(d)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If Section 7.10.2(d) applies, distributions are considered to
begin on the date distributions are required to begin to the Surviving Spouse
under Section 7.10.2(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s Surviving Spouse
before the date distributions are required to begin to the Surviving Spouse
under Section 7.10.2(a)), the date distributions are considered to begin is the
date distributions actually commence.
(n)    Participants or beneficiaries may elect on an individual basis whether
the 5-year rule or the life expectancy rule in Sections 7.10.2 and 7.12.2 of the
Plan applies to distributions after the death of a Participant who has a
designated Beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section 7.10.2 of the Plan, or by September 30 of the calendar year
which contains the fifth anniversary of the Participant’s (or, if applicable,
the Surviving Spouse’s) death. If neither the Participant nor Beneficiary makes
an election under this paragraph, distributions will be made in accordance with
Sections 7.10.2 and 7.12.2 of the Plan and, if applicable the elections in
Section 7.10 above.
7.10.3    Forms of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions will be made in accordance with Section
7.11 and Section 7.12 of the Plan. If the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company,

24983590 v1    46



--------------------------------------------------------------------------------




distributions thereunder will be made in accordance with the requirements of
Code § 401(a)(9) and the Treasury Regulations.
Section 7.11    Required Minimum Distributions During Participant’s Lifetime.
7.11.2    Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:
(d)    The quotient obtained by dividing the Participant’s Account Balance by
the distribution period in the Uniform Lifetime Table set forth in §
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or
(e)    If the Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in § 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.
7.11.3    Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 7.11 beginning with the first Distribution Calendar Year and up to
and including the Distribution Calendar Year that includes the Participant’s
date of death.
Section 7.12    Required Minimum Distributions After Participant’s Death.
7.12.1    Death On or After Date Distributions Begin.
(f)    Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:
(iii)    The Participant’s remaining Life Expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.
(iv)    If the Participant’s Surviving Spouse is the Participant’s sole
Designated Beneficiary, the remaining Life Expectancy of the Surviving Spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the Surviving Spouse’s age as of the Spouse’s

24983590 v1    47



--------------------------------------------------------------------------------




birthday in that year. For Distribution Calendar Years after the year of the
Surviving Spouse’s death, the remaining Life Expectancy of the Surviving Spouse
is calculated using the age of the Surviving Spouse as of the Spouse’s birthday
in the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.
(v)    If the Participant’s Surviving Spouse is not the Participant’s sole
Designated Beneficiary, the designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.
(g)    No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the Participant’s death
is the quotient obtained by dividing the Participant’s Account Balance by the
Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.
7.12.2    Death Before Date Distributions Begin.
(e)    Participant Survived by Designated Beneficiary. Except as provided in
Section 7.10.2(e) of the Plan, if the Participant dies before the date
distributions begin and there is a Designated Beneficiary, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as provided in Section 7.12.1.
(f)    No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
(g)    Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s Surviving Spouse is the Participant’s sole Designated
Beneficiary, and the Surviving Spouse dies before distributions are required to
begin to the Surviving Spouse under Section 7.10.2(a), this Section 7.12.2 will
apply as if the Surviving Spouse were the Participant.
Section 7.13    Definitions for Sections 7.10 through 7.14.

24983590 v1    48



--------------------------------------------------------------------------------




7.13.1    Designated Beneficiary. The individual who is designated as the
Beneficiary under the Plan and is the designated Beneficiary under Code §
401(a)(9) and § 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations.
7.13.2    Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 7.11. The required minimum distribution for the
Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.
7.13.3    Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in § 1.401(a)(9)-9 of the Treasury Regulations.
7.13.4    Participant’s Account Balance. The Account Balance as of the last
valuation date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account Balance
as of dates in the valuation calendar year after the valuation date. The Account
Balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.
7.13.5    Required beginning date. The date specified in Section 7.4.2 of the
Plan.
Section 7.14    2009 RMD Suspension. Notwithstanding the foregoing provisions of
Sections 7.10 through 7.13, a Participant or Beneficiary who would have been
required to receive required minimum distributions for 2009 but for the
enactment of Code § 401(a)(9)(H) ("2009 RMDs"), and who would have satisfied
that requirement by receiving distributions that are (i) equal to the 2009 RMDs
or (ii) one or more payments in a series of substantially equal distributions
(that include the 2009 RMDs) made at least annually and expected to last for the
life (or Life Expectancy) of the Participant, the joint lives (or joint Life
Expectancy) of the Participant and the Participant's Designated Beneficiary, or
for a period of at least 10 years ("Extended 2009 RMDs"), will not receive those
distributions for 2009 unless the Participant or Beneficiary chooses to receive
such distributions. Participants and Beneficiaries described in the preceding
sentence will be given the opportunity to elect to receive the distributions
described in the preceding sentence. In addition, and solely for purposes of
applying the direct rollover provisions of the Plan, distributions of 2009 RMDs
and Extended 2009 RMDs will be treated as Eligible Rollover Distributions. This
Section 7.14 is effective January 1, 2009 for the Plan and the Profit Sharing
and Retirement Plan of Liberty National Life Insurance Company.



24983590 v1    49



--------------------------------------------------------------------------------







24983590 v1    1



--------------------------------------------------------------------------------




ARTICLE 8    
FORMS OF PAYMENT OF ACCOUNTS
Section 8.1    Methods of Distribution.
8.1.2    A Participant's benefits shall be payable in the normal form of a
Qualified Joint and Survivor Annuity (under an Annuity Contract purchased with
the aggregate Account Balance of the Participant's Account at the Benefit
Commencement Date) if the Participant is married on his Benefit Commencement
Date and in the normal form of a life annuity with payments guaranteed for 120
months (under an Annuity Contract purchased with the aggregate Account Balance
of the Participant's Accounts at the Benefit Commencement Date) if the
Participant is not married on that date, provided that a Participant may at any
time prior to the Benefit Commencement Date elect, in accordance with Section
8.2, any of the following optional forms of benefit payment instead of the
normal form:
(g)    A lump sum in cash or in kind; or
(h)    An annuity (under an Annuity Contract purchased with the aggregate
Account Balance of the Participant's Account at the Benefit Commencement Date)
of the type described in Section 8.1.2.
Anything in this Section 8.1.1 to the contrary notwithstanding, if the
nonforfeitable Account Balance of a terminated Participant shall be equal to or
less than $1,000 when the amount thereof is first determined, the entire amount
shall be distributed in a lump sum as promptly as possible. The value of a
Participant’s nonforfeitable account balance shall be determined without regard
to that portion of the account balance that is attributable to rollover
contributions (and earnings allocable thereto) within the meaning of Code §§
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).
8.1.3    For purposes of Section 8.1.1(b), the optional annuity form may be any
one of the following:
(f)    A single life annuity, under which equal or substantially equal monthly
installments are paid to the Participant during his lifetime, with no further
payments to anyone after his death.
(g)    An annuity under which equal or substantially equal monthly installments
are paid to the Participant during his lifetime, with payment of monthly
installments guaranteed for a period selected by the Participant which may be
either 60, 120, 180, 240 or 300 months.
(h)    An annuity under which equal or substantially equal annual, semi-annual,
quarterly or monthly installments are paid in an amount specified in the
election until the net sum payable with interest thereon at the rate of 3% per
annum and such additional interest, if any, as may be declared under the Annuity
Contract

24983590 v1    2



--------------------------------------------------------------------------------




is exhausted. Any balance remaining at the end of twenty-five years shall be
paid in a lump sum.
(i)    An annuity under which equal or substantially equal annual, semi-annual,
quarterly or monthly installments, except for any excess interest, are paid for
a fixed period not exceeding twenty-five years. Such amounts shall include
interest on the unpaid balance at a rate (not less than 3% per annum) declared
annually under the Annuity Contract.
(j)    An annuity under which equal or substantially equal monthly installments
are paid to the Participant during his lifetime with such payments continuing
during the lifetime of a contingent annuitant if the contingent annuitant
survives the Participant.
(k)    An annuity under which equal or substantially equal monthly installments
are paid for the longer of the lifetime of the Participant, the lifetime of a
contingent annuitant or a guaranteed period selected by the Participant. The
period may be either 60, 120, 180, 240 or 300 months.
(l)    An annuity under which equal or substantially equal monthly installments
are paid for the Participant so long as both the Participant and a contingent
annuitant shall live. Upon the death of the first of them to die the amount of
each installment shall be reduced to two-thirds of the amount previously paid,
and such reduced installments shall be paid to the survivor for his lifetime.
(m)    An annuity under which equal or substantially equal monthly installments
are paid for the longer of the period during which both the Participant and a
contingent annuitant shall live or a guaranteed period selected by the
Participant. The guaranteed period may be either 60, 120, 180, 240 or 300
months. Upon the later of (i) the death of the first to die of the Participant
or the contingent annuitant or (ii) the expiration of the guaranteed period, if
one of them is then living the amount of each installment shall be reduced to
two-thirds of the amount previously paid and such reduced installments shall be
paid to the survivor for his lifetime.
(n)    A qualified optional survivor annuity which is an annuity:
(vi)    For the life of the Participant with a survivor annuity for the life of
the Spouse which is equal to 75% of the amount of the annuity which is payable
during the joint lives of the Participant and the Spouse; and
(vii)    Which is the actuarial equivalent of a single annuity for the life of
the Participant.
Such term also includes any annuity in a form having the effect of an annuity
described in the preceding sentence.

24983590 v1    3



--------------------------------------------------------------------------------




(o)    Waiver of 30-day waiting period. If a distribution is one to which Code
§§ 401(a)(11) and 417 do not apply, such distribution may commence less than 30
days after the notice required under Treasury Regulations § 1.411(a)-11(c) is
given, provided that:
(i)    The Administrator clearly informs the Participant that he has a right to
a period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution; and
(ii)    The Participant, after receiving the notice, affirmatively elects a
distribution.
8.1.4    Notwithstanding Section 8.1.1, the normal form of benefits of a
Participant shall be a lump sum and Sections 8.1.1 and 8.2.4 shall not apply
unless the Participant (i) is credited with at least one Hour of Service on or
after August 23, 1984, or (ii) his interest under this Plan, or under a plan of
which this Plan is a continuation, had not been distributed, or distribution
thereof had not commenced, prior to August 23, 1984.
Section 8.2    Election of Optional Forms.
8.2.7    By notice to the Administrator within the 180-day period prior to a
Participant's Benefit Commencement Date, the Participant may elect, in writing,
not to receive the normal form of benefit payment otherwise applicable and to
receive instead an optional form of benefit payment provided for in Section
8.1.1.
8.2.8    Within the 180-day period prior to a married Participant's Benefit
Commencement Date, but in no event later than the 30-day period prior to a
married Participant's Benefit Commencement Date, the Administrator shall provide
to each married Participant a written explanation of:
(a)    The terms and conditions of the Participant's normal form of benefit
payment;
(b)    The terms and conditions of the qualified optional survivor annuity;
(c)    The Participant's right to make, and the effect of, an election to waive
the normal form of benefit payment;
(d)    The rights of the Participant's Spouse under Section 8.2.4; and
(e)    The right to make, and the effect of, a revocation of a previous election
to waive the normal form of benefit payment.
The Administrator may, on a uniform and nondiscriminatory basis, provide for
such other notices, information or election periods or take such other action as
the Administrator considers necessary or appropriate so that this Section 8.2 is
implemented in such a manner as to comply with Code §§ 401(a)(11) and 417.

24983590 v1    4



--------------------------------------------------------------------------------




8.2.9    A Participant may revoke his election to take an optional form of
benefit, and elect a different form of benefit, at any time prior to the
Participant's Benefit Commencement Date.
8.2.10    The election of an optional benefit by a married Participant must also
be a waiver of a Qualified Joint and Survivor Annuity by the Participant. A
waiver of a Qualified Joint and Survivor Annuity shall not be effective unless:
(i) the Participant's Spouse consents in writing; (ii) the Spouse's consent to
the waiver is witnessed by a Plan representative or notary public; and (iii) the
Spouse's consent acknowledges the effect of the election. Additionally, a
Participant's waiver of the Qualified Joint and Survivor Annuity will not be
effective unless the election designates a form of benefit payment which, if the
Participant is married, may not be changed without the Spouse's consent.
Notwithstanding this consent requirement, if the Participant establishes to the
satisfaction of a Plan representative that such written consent may not be
obtained because there is no Spouse or the Spouse cannot be located, the
election will be deemed effective. Any consent necessary under this provision
will not be valid with respect to any other Spouse.
8.2.11    The election of an optional form of benefit which contemplates the
payment of an annuity shall not be given effect if any person who would receive
benefits under the annuity dies before the annuity starting date.
Section 8.3    Change in Form or Timing of Benefit Payments. Subject to the
Administrator's consent, any former Employee whose payments are being deferred
or who is receiving installment payments may request acceleration or other
modification of the form of benefit distribution, provided that any necessary
consent to such change required pursuant to Section 8.2.4 is obtained from the
former Employee's Spouse.
Section 8.4    Direct Rollovers. A Participant or Spouse may elect to have all
or a portion of any amount payable to him or her from the Plan which is an
Eligible Rollover Distribution transferred directly to an Eligible Retirement
Plan. A Beneficiary of a deceased Participant may elect to have all or a portion
of any Eligible Rollover Distribution payable to him or her from the Plan
transferred directly to an individual retirement account (as defined in Code §
402(c)(8)(B)(i)) or an individual retirement annuity (as defined in Code §
402(c)(8)(B)(ii)) which was established for the purpose of receiving such a
direct rollover. Any such election shall be made in accordance with such uniform
rules and procedures as the Administrative Committee may prescribe from time to
time as to the timing and manner of the election in accordance with Code §
401(a)(31).
Section 8.5    Hardship Withdrawals. Upon the application by any Participant to
the Administrator, accompanied by his or her Spouse's written consent, the
Administrator may at any time permit such Participant to withdraw all or a
portion of the amounts then credited to his or her Salary Deferral Account, (not
including the earnings thereon attributable to the year of the withdrawal or any
prior year) if the withdrawal is made on account of financial hardship. A
withdrawal is made on account of financial hardship if the withdrawal both (i)
is made on account of an immediate and heavy financial need of the Participant
and (ii) is necessary to satisfy the financial need. A withdrawal will not be
considered made on account of an immediate and heavy financial need unless it is
made for one or more of the following purposes:

24983590 v1    5



--------------------------------------------------------------------------------




(a)    Expenses for (or necessary to obtain) medical care that would be
deductible under Code § 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);
(b)    Costs directly related to purchase of a principal residence for the
Employee (excluding mortgage payments);
(c)    Payment of tuition, related educational fees, and room and board
expenses, for up to the next twelve (12) months of post-secondary education for
the Employee, the Employee’s Spouse, children, or dependents (as defined in Code
§ 152 without regard to Code §§ 152(b)(1), (b)(2), and (d)(1)(B));
(d)    Payments necessary to prevent eviction of the Employee from the
Employee’s principal residence or foreclosure on the mortgage on that residence;
(e)    Payments for burial or funeral expenses for the Employee’s deceased
parent, Spouse, children or dependents (as defined in Code § 152 without regard
to Code § 152(d)(1)(B)); or
(f)    Expenses for the repair of damage to the Employee’s principal residence
that would qualify for the casualty deduction under Code § 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).
8.5.1    Hardship Withdrawal Restrictions. No hardship withdrawal will be
permitted unless: (i) the amount of the withdrawal does not exceed the amount of
the need (the amount of the need may include any amounts necessary to pay any
federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution); and (ii) the Participant has obtained all
distributions, other than hardship distributions, and all nontaxable (at the
time of the loan) loans currently available under all plans maintained by the
Employer.
If a Participant’s application for a hardship withdrawal is approved, the
Administrator shall then instruct the Trustee to make payment of the approved
amount of the hardship withdrawal to the Participant.
If the Participant applying for a hardship withdrawal has an outstanding Plan
Loan, such hardship withdrawal will be limited to the extent necessary to ensure
the Participant’s Loan remains adequately secured under Section 8.6.
8.5.2    Consequences of Hardship Withdrawals.
A Participant who makes a hardship withdrawal is prohibited from making Salary
Deferral Contributions or other elective or employee contributions to the Plan
or to any other plan of the Employer for at least six (6) months after receipt
of the hardship withdrawal. For this purpose “any other plan of the Employer”
indicates any qualified or nonqualified plan of deferred compensation maintained
by the Employer. The phrase does not include

24983590 v1    6



--------------------------------------------------------------------------------




any health or welfare benefit plan, including one that is part of a cafeteria
plan under Code § 125.
Withdrawals shall be processed by reducing all of the Participant’s Investments
by the pro-rata amount needed to fund the withdrawal.
Section 8.6    Loans to Participants. 7.4 p.8-6
8.6.1    The Trustee may, in the Trustee's discretion, make loans to
Participants and Beneficiaries under the following circumstances: (i) loans
shall be made available to all Participants and Beneficiaries on a reasonably
equivalent basis; (ii) loans shall not be made available to Highly Compensated
Employees in an amount greater than the amount made available to other
Participants and Beneficiaries; (iii) loans shall bear a reasonable rate of
interest; (iv) loans shall be adequately secured; and (v) loans shall provide
for periodic repayment over a reasonable period of time.
8.6.2    Loans made pursuant to this Section 8.6 (when added to the outstanding
balance of all other loans made by the Plan to the Participant) will be limited
to the lesser of:
(e)    $50,000 reduced by the excess (if any) of the highest outstanding balance
of loans from the Plan to the Participant during the one year period ending on
the day before the date on which such loan is made, over the outstanding balance
of loans from the Plan to the Participant on the date on which such loan was
made; or
(f)    One‑half (1/2) of the present value of the non‑forfeitable accrued
benefit of the Participant under the Plan.
For purposes of this limit, all plans of the Employer shall be considered one
plan. Additionally, with respect to any loan made prior to January 1, 1987, the
$50,000 limit specified in (a) above shall be unreduced.


8.6.3    Notwithstanding any other provision of this Article, no Participant may
take more than one (1) loan per calendar year and no Participant may have more
than one (1) loan outstanding at any one time.
8.6.4    Loans shall provide for level amortization with payments to be made not
less frequently than quarterly over a period not to exceed five (5) years. Loan
repayments may be suspended under this Plan as permitted under Code § 414(u)(4).
8.6.5    Any loan where the vested interest of the Participant is used to secure
such loan shall require the written (or such other form as permitted by the
Internal Revenue Service) consent of the Participant's Spouse. Such written (or
such other form as permitted by the Internal Revenue Service) consent must be
obtained within the ninety (90) day period

24983590 v1    7



--------------------------------------------------------------------------------




prior to the date the loan is made. However, the Spouse's consent shall not be
required under this paragraph if the total accrued benefit subject to the
security is not in excess of $1,000.
8.6.6    Any loans granted or renewed shall be made pursuant to a Participant
loan program. Such loan program shall be established in writing and must
include, but need not be limited to, the following:
(h)    The identity of the person or positions authorized to administer the
Participant loan program;
(i)    A procedure for applying for loans;
(j)    The basis on which loans will be approved or denied;
(k)    Limitations, if any, on the types and amounts of loans offered;
(l)    The procedure under the program for determining a reasonable rate of
interest;
(m)    The types of collateral which may secure a Participant loan; and
(n)    The events constituting default and the steps that will be taken to
preserve Plan assets.
Such Participant loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Participant loan program may be modified or
amended in writing from time to time without the necessity of amending this
Section 8.6.
8.6.7    Notwithstanding anything in this Plan to the contrary, if a Participant
or Beneficiary defaults on a loan made pursuant to this Section 8.6, then the
loan default will be a distributable event to the extent permitted by the Code
and Regulations.





24983590 v1    8



--------------------------------------------------------------------------------




ARTICLE 9    
DEATH BENEFITS
Section 9.1    Payment of Account Balances.
9.1.1    If a Participant dies before distribution of his interest in the Plan,
if any, has commenced, the Participant's non-forfeitable Account Balance shall,
subject to Section 9.1.2 be distributed to the Participant's Beneficiary in the
form, at the time and from among the methods specified in Section 8.1.1 as
elected by the Beneficiary within 60 days following the Participant's death. If
an election is not received by the Administrator, the distribution shall be
made, if to a Surviving Spouse, in accordance with Section 8.1.2(a), and, if to
some other Beneficiary, to the Beneficiary in a lump sum. Notwithstanding the
foregoing, if the total amount distributable to the Beneficiary is $1,000 or
less, the distribution shall be made in a lump sum.
9.1.2    Notwithstanding any other provision of the Plan to the contrary:
(p)    If the Participant dies leaving a Surviving Spouse before distribution of
his interest in the Plan has commenced, and unless the Participant's Surviving
Spouse has elected, by written notice to the Administrator within 60 days after
the Participant's death, any other form of benefit payment specified in Section
8.1.1, or the Participant's Surviving Spouse has already consented in a manner
described in Section 8.2.4 to a distribution to some other Beneficiary
designated by the Participant, the Participant's Account Balance shall be
distributed to the Participant's Surviving Spouse in the form of an annuity for
the life of the Surviving Spouse (under an Annuity Contract purchased with the
aggregate Account Balance of the Participant's Account) or in lump sum form if
the total amount distributable is $1,000 or less.
(q)    If the Participant dies before distribution of his or her interest in the
Plan has commenced, the Participant's entire interest must be distributed within
five years after the Participant's death; provided, however, that if any portion
of the Participant's interest is payable to his Beneficiary, distributions may
be made in substantially equal installments over the life or life expectancy of
the Beneficiary, commencing (i) in the case of a Beneficiary other than a
Surviving Spouse, no later than one year after the Participant's death; and (ii)
in the case of a Surviving Spouse, no later than the later of one year after the
Participant's death or the date on which the Participant would have attained age
70½. If the Surviving Spouse dies before payments to such Spouse begin,
subsequent distributions shall be made as if the Surviving Spouse had been the
Participant.
9.1.3    Any lump sum payment payable to a Spouse pursuant to this Section 9.1
shall be eligible for a direct rollover in accordance with Section 8.4.
Section 9.2    Beneficiaries.

24983590 v1    9



--------------------------------------------------------------------------------




9.2.1    Subject to the spousal consent requirements of Section 8.1.2(a), a
Participant may designate a Beneficiary for his Account.
9.2.2    If a Participant who is unmarried as of the date of his death has
designated a Beneficiary and such Beneficiary predeceases the Participant, or if
no Beneficiary has been designated by such Participant, the Participant's
interest remaining in the Plan shall be paid to the estate of the Participant.
If a Participant who is married as of the date of his death designates a
Beneficiary pursuant to Section 8.1.2(a) and such Beneficiary predeceases the
Participant, the Participant's interest remaining in the Plan shall be paid to
the Participant's Surviving Spouse, or to the Participant's estate if such
Spouse is no longer living. If two or more Beneficiaries are named, the interest
of any Beneficiary, who does not survive the Participant, shall pass to the
surviving Beneficiary or Beneficiaries in accordance with their respective
interests unless otherwise agreed in writing between the Administrator and the
Participant.
9.2.3    Subject to the consent requirements applicable with respect to a
Spouse, any designation of a Beneficiary to whom amounts due after the
Participant's death shall be paid must be filed with the Administrator, in a
time and manner designated by the Administrator, in order to be effective. Any
such designation of a Beneficiary may be revoked by filing a later designation
or an instrument of revocation with the Administrator, in a time and manner
designated by the Administrator. If a Beneficiary fails to survive a Participant
for at least 30 days, it shall be presumed that the Participant survived the
Beneficiary.
9.2.4    Effective November 28, 2011, if a Participant fails to designate a
Beneficiary in accordance with Sections 9.2.1 through 9.2.3 and such Participant
has benefits in the Merged Profit Sharing Account, then the Participant’s
Beneficiary shall be determined under the most recent designation of beneficiary
made by the Participant under the Profit Sharing and Retirement Plan of Liberty
National Life Insurance Company, if one. Absent a designation under this Plan or
under the Profit Sharing and Retirement Plan of Liberty National Life Insurance
Company, the Participant’s Beneficiary shall be the Participant’s Surviving
Spouse. If the Participant does not have a Surviving Spouse, then the
Beneficiary shall be the Participant’s estate.





24983590 v1    10



--------------------------------------------------------------------------------




ARTICLE 10    
FIDUCIARIES
Section 10.1    Named Fiduciaries.
The Named Fiduciaries, who shall have authority to control and manage the
operation and administration of the Plan, are as follows:
10.1.5    The Company, which shall have the sole right to (i) appoint and remove
from office the members of the Administrative Committee, the Trustee and any
investment manager; (ii) designate the Investment Companies for investment of
contributions under the Plan; and (iii) amend or terminate the Plan;
10.1.6    The Administrative Committee, which shall have the authority and
duties specified in ARTICLE 12 hereof;
10.1.7    The Trustee, which shall have the authority and duties specified in
ARTICLE 11 hereof and the Trust Agreement; and, in addition, the authority and
duties of the Administrative Committee in the event that no such Committee shall
be appointed or constituted by the Company; and
10.1.8    Any investment manager or managers selected by the Company, who
renders investment advice with respect to Plan assets.
Section 10.2    Employment of Advisers.
A "named fiduciary" with respect to the Plan (as defined in ERISA § 402(a)(2))
and any "fiduciary" (as defined in ERISA § 3(21)) appointed by such a "named
fiduciary," may employ one or more persons to render advice with regard to any
responsibility of such "named fiduciary" or "fiduciary" under the Plan.
Section 10.3    Multiple Fiduciary Capacities.
Any "named fiduciary" with respect to the Plan (as defined in ERISA § 402(a)(2))
and any other "fiduciary" (as defined in ERISA § 3(21)) with respect to the Plan
may serve in more than one fiduciary capacity.
Section 10.4    Reliance.
Any fiduciary with respect to the Plan may rely upon any direction, information
or action of any other fiduciary, acting within the scope of its
responsibilities under the Plan, as being proper under the Plan.
Section 10.5    Scope of Authority and Responsibility.
The responsibilities of the Administrative Committee and the Trustee for the
operation and administration of the Plan are allocated between them in
accordance with the provisions of the Plan

24983590 v1    11



--------------------------------------------------------------------------------




and the Trust Agreement wherein their respective duties are specified. Each
fiduciary shall have only the authority and duties as are specifically given to
it under this Plan, shall be responsible for the proper exercise of its own
authorities and duties, and shall not be responsible for any act or failure to
act of any other fiduciary.





24983590 v1    12



--------------------------------------------------------------------------------




ARTICLE 11    
TRUSTEE
Section 11.1    Trust Agreement.
The Company shall enter into one or more Trust Agreements with the Trustee or
Trustees selected by it in its sole discretion, and the Trustee shall receive
the contributions to the Trust Fund made by the Employer pursuant to the Plan
and shall hold, invest, reinvest, and distribute such fund, as applicable, in
accordance with the terms and provisions of the Trust Agreement. The Company
will determine the form and terms of such Trust Agreement and may modify such
Trust Agreement from time to time to accomplish the purposes of this Plan and
may, in its sole discretion, remove any Trustee and select any successor
Trustee.
Section 11.2    Assets in Trust.
Except as otherwise permitted under the Plan, all assets of the Plan shall be
held in trust by the Trustee who upon acceptance of such office shall have such
authority as is set forth in the Trust Agreement.





24983590 v1    13



--------------------------------------------------------------------------------




ARTICLE 12    
ADMINISTRATIVE COMMITTEE
Section 12.1    Appointment and Removal of Administrative Committee.
The administration of the Plan shall be vested in an Administrative Committee of
at least three (3) persons who shall be appointed by the Board, and may include
persons who are not Participants in the Plan. A person appointed a member of the
Committee shall signify his acceptance in writing. The Board may remove or
replace any member of the Committee at any time in its sole discretion, and any
Committee member may resign by delivering his written resignation to the Board,
which resignation shall become effective upon its delivery or at any later date
specified therein. If at any time there shall be a vacancy in the membership of
the Committee, the remaining member or members of the Committee shall continue
to act until such vacancy is filled by action of the Board.
Section 12.2    Officers of Administrative Committee.
The Committee shall appoint from among its members a chairman, and shall appoint
as secretary a person who may be, but need not be, a member of the Committee or
a Participant in the Plan.
Section 12.3    Action by Administrative Committee.
The Committee shall hold meetings upon such notice, at such place or places, and
at such times as its members may from time to time determine. A majority of its
members at the time in office shall constitute a quorum for the transaction of
business. All action taken by the Committee at any meeting shall be by vote of
the majority of its members present at such meeting, except that the Committee
also may act without a meeting by a consent signed by a majority of its members.
Any member of the Committee who is a Participant in the Plan shall not vote on
any question relating exclusively to himself.
Section 12.4    Rules and Regulations.
Subject to the terms of the Plan, the Committee may from time to time adopt such
rules and regulations as it shall deem appropriate for the administration of the
Plan and for the conduct and transaction of its business and affairs.
Section 12.5    Powers.
The Committee shall have such powers as may be necessary to discharge its duties
under the Plan, including the power:
12.5.1    To interpret and construe the Plan in its discretion, to determine all
questions with regard to employment, eligibility, Years of Service,
Compensation, benefits, and such factual matters as date of birth and marital
status, and similarly related matters for the purpose of the Plan. The
Committee's determination of all questions arising under the Plan shall be

24983590 v1    14



--------------------------------------------------------------------------------




conclusive upon all Participants, the Board, the Company, Employers, the
Trustee, and other interested parties;
12.5.2    To prescribe procedures to be followed by Participants and
Beneficiaries filing application for benefits;
12.5.3    To prepare and distribute to Participants information explaining the
Plan;
12.5.4    To appoint or employ individuals to assist in the administration of
the Plan and any other agents it deems advisable, including legal, accounting
and actuarial counsel;
12.5.5    To instruct the Trustee to make benefit payments pursuant to the Plan;
12.5.6    To appoint an enrolled actuary and to receive and review the periodic
valuation of the Plan made by such actuary;
12.5.7    To receive and review reports of disbursements from the Trust Fund
made by the Trustees; and
12.5.8    To receive and review the periodic audit of the Plan made by a
certified public accountant appointed by the Company.
Section 12.6    Information from Participants.
Each Participant shall be required to furnish to the Committee, in the form
prescribed by it, such personal data, affidavits, authorizations to obtain
information, and other information as the Committee may deem appropriate for the
proper administration of the Plan.
Section 12.7    Reports.
The Committee shall prepare, or cause to be prepared, such periodic reports to
the U.S. Labor Department, the Internal Revenue Service and the Pension Benefit
Guaranty Corporation as may be required pursuant to the Code or ERISA.
Section 12.8    Authority to Act.
The Committee may authorize one or more of its members, officers, or agents to
sign on its behalf any of its instructions, directions, notifications, or
communications to the Trustee, and the Trustee may conclusively rely thereon and
on the information contained therein.
Section 12.9    Liability for Acts.
The members of the Committee shall be entitled to rely upon all valuations,
certificates and reports furnished by the Plan actuary or accountant and upon
all opinions given by any legal counsel selected by the Committee, and the
members of the Committee shall be fully protected with respect to any action
taken or suffered by their having relied in good faith upon such actuary,
accountant or counsel and all action so taken or suffered shall be conclusive
upon each of them and upon all

24983590 v1    15



--------------------------------------------------------------------------------




Participants and their Beneficiaries. No member of the Committee shall incur any
liability for anything done or omitted by him except only liability for his own
gross negligence or willful misconduct.
Section 12.10    Compensation and Expenses.
Unless authorized by the Board, a member or officer of the Committee shall not
be compensated for his service in such capacity, but shall be reimbursed for
reasonable expenses incident to the performance of such duty.
Section 12.11    Indemnity.
The Company shall indemnify the members of the Committee and any of their agents
acting in behalf of the Plan against any and all liabilities or expenses,
including all legal fees related thereto, to which they may be subjected as
members of the Committee by reason of any act or failure to act which
constitutes a breach or an alleged breach of fiduciary responsibility under
ERISA or otherwise, except that due to a person's own willful misconduct.
Section 12.12    Denied Claims.
The claims procedures set forth in ERISA Regulation § 2560.503-1 are hereby
incorporated into the Plan except as otherwise provided in this Section 12.12.
If any application for payment of a benefit under the Plan shall be denied, the
Committee shall with the denial write the claimant setting forth the specific
reasons for the denial and explaining the Plan's claim review procedure. If a
claimant whose claim has been denied wishes further consideration of his claim,
he may appeal to the Committee to review his claim in a written statement of the
claimant's position filed with the Committee no later than 60 days after the
claimant receives such denial (180 days in the case of a Disability claim). The
Committee shall make a full review of the claim and the denial, giving the
claimant written notice of its decision within the next 60 days (45 days in the
case of a Disability claim). Due to special circumstances, if no decision has
been made within the first 60 days (45 days in the case of a Disability claim)
and notice of the need for additional time has been furnished within such
period, the decision may be made within the following 60 days (45 days in the
case of a Disability claim). A claimant shall be required to exhaust the
administrative remedies provided by this Section 12.12 prior to seeking any
other form of relief including a civil action under ERISA, provided that any
such action must be filed no later than the 180th day after the date of the
denial of the appeal.





24983590 v1    16



--------------------------------------------------------------------------------




ARTICLE 13    
PLAN AMENDMENT OR TERMINATION
Section 13.1    Plan Amendment or Termination.
The Company shall have the right at any time to amend the Plan, which amendment
shall be evidenced by an instrument in writing signed by an authorized officer
of the Company, effective retroactively or otherwise. No such amendment shall
have any of the effects specified in Section 13.2.
Section 13.2    Limitations on Plan Amendment.
13.2.1    No Plan amendment shall:
(g)    Authorize any part of the Trust Fund to be used for, or diverted to,
purposes other than for the exclusive benefit of Participants or their
Beneficiaries;
(h)    Decrease the accrued benefits of any Participant or his Beneficiary under
the Plan (except to the extent permitted under Code § 412(c)(8)); or
(i)    Change the vesting schedule, either directly or indirectly, unless each
Participant having not less than three years of Vesting Service is permitted to
elect, within a reasonable period specified by the Administrator after the
adoption of such amendment, to have his vested percentage computed without
regard to such amendment.
13.2.2    The period during which the election set forth in Section 13.2.1(c)
may be made shall commence with the date the amendment is adopted and shall end
as the later of:
(f)    60 days after the amendment is adopted;
(g)    60 days after the amendment becomes effective; or
(h)    60 days after the Participant is issued written notice by the
Administrator.
13.2.3    Code §411(d)(6) Protected Benefits. An amendment adopted after August
9, 2006 (including the adoption of a restatement of an existing plan) may not
decrease a Participant's accrued benefit, except to the extent permitted under
Code §412(c)(8), and may not reduce or eliminate Code §411(d)(6) protected
benefits determined immediately prior to the adoption date (or, if later, the
effective date) of the amendment. An amendment reduces or eliminates Code
§411(d)(6) protected benefits if the amendment has the effect of either (i)
eliminating or reducing an early retirement benefit or a retirement-type subsidy
(as defined in Treasury Regulations), or (ii) except as provided by Treasury
Regulations, eliminating an optional form of benefit. The Administrator must
disregard an amendment to the extent application of the amendment would fail to
satisfy this paragraph. If the Plan Administrator must disregard an amendment
because the amendment would violate clause (i) or clause

24983590 v1    17



--------------------------------------------------------------------------------




(ii) of this Section 13.2.3, the Plan Administrator must maintain a schedule of
the early retirement option or other optional forms of benefit the Plan must
continue for the affected Participants.
Section 13.3    Right of Company to Terminate Plan or Discontinue Contributions.
The Company intends and expects that from year to year it will be able to and
will deem it advisable to continue this Plan in effect and to make contributions
as herein provided. The Company reserves the right, however, to terminate the
Plan at any time or to completely discontinue its contributions thereto at any
time, which termination or discontinuance shall be evidenced by an instrument in
writing signed by an authorized officer of the Company delivered to the
Administrator and the Trustee.
Section 13.4    Effect of Partial or Complete Termination or Complete
Discontinuance of Contributions.
13.4.9    As of the date of a "partial termination" of the Plan:
(a)    If not then fully vested, each affected Participant who is then an
Employee shall become 100% vested in his or her Employer Contributions Account;
and
(b)    No further contributions or allocations of forfeitures shall be made
after such date with respect to each affected Participant.
13.4.10    As of the date of the "complete termination" of the Plan, or the
"complete discontinuance of contributions" under the Plan:
(c)    If not then fully vested, each affected Participant who is then an
Employee shall become 100% vested in his Employer Contributions Account;
(d)    Any forfeitures which may have occurred prior to the termination of the
Plan but which have not been applied to reduce Employer Contributions under
Section 5.3 shall be allocated pro-rata to those Participants who were Eligible
Employees on the effective date of the termination of the Plan;
(e)    No further contributions shall be made after such date; and
(f)    No Eligible Employee shall become a Participant after such date.
13.4.11    All other provisions of the Plan shall remain in effect unless
otherwise amended.





24983590 v1    18



--------------------------------------------------------------------------------




ARTICLE 14    
MISCELLANEOUS PROVISIONS
Section 14.1    Exclusive Benefit of Participants.
The Trust Fund shall be held for the benefit of all persons who shall be
entitled to receive payments under the Plan. It shall be prohibited at any time
for any part of the Trust Fund (other than such part as is required to pay
expenses) to be used for, or diverted to, purposes other than for the exclusive
benefit of Participants or their Beneficiaries.
Section 14.2    Plan Not a Contract of Employment.
The Plan is not a contract of Employment, and the terms of Employment of any
Employee shall not be affected in any way by the Plan or related instruments
except as specifically provided therein.
Section 14.3    Source of Benefits.
Benefits under the Plan shall be paid or provided for solely from the Trust, and
neither the Company, an Employer, the Administrator, Trustee or investment
manager shall assume any liability therefore.
Section 14.4    Benefits Not Assignable.
Benefits provided under the Plan may not be assigned or alienated, either
voluntarily or involuntarily. The preceding sentence shall also apply to the
creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to a "domestic relations order" (as defined in
Code § 414(p)) unless such order is determined by the Administrator to be a
"qualified domestic relations order" (as defined in Code § 414(p)) or, in the
case of a "domestic relations order" entered before January 1, 1985, if either
payment of benefits pursuant to the order has commenced as of that date or the
Administrator decides to treat such order as a "qualified domestic relations
order" within the meaning of Code § 414(p) even if it does not otherwise qualify
as such.
Section 14.5    Domestic Relations Orders.
Any other provision of the Plan to the contrary notwithstanding, the
Administrator shall have all powers necessary with respect to the Plan for the
proper operation of Code § 414(p) with respect to "qualified domestic relations
orders" (or "domestic relations orders" treated as such) referred to in Section
14.4, including, but not limited to, the power to establish all necessary or
appropriate procedures, to authorize the establishment of new accounts with such
assets and subject to such restrictions as the Administrator may deem
appropriate, and the Administrator may decide upon and direct appropriate
distributions therefrom.
A domestic relations order that otherwise satisfies the requirements for a
"qualified domestic relations order" (QDRO) will not fail to be a QDRO: (i)
solely because the order is issued after, or

19
24983590 v1

--------------------------------------------------------------------------------




revises, another domestic relations order or QDRO; or (ii) solely because of the
time at which the order is issued, including issuance after the annuity starting
date or after the Participant’s death.
Section 14.6    Benefits Payable to Minors, Incompetents and Others.
In the event any benefit is payable to a minor or an incompetent or to a person
otherwise under a legal disability, or who, in the sole discretion of the
Administrator, is by reason of advanced age, illness or other physical or mental
incapacity incapable of handling and disposing of his property, or otherwise is
in such position or condition that the Administrator believes that he could not
utilize the benefit for his support or welfare, the Administrator shall have
discretion to apply the whole or any part of such benefit directly to the care,
comfort, maintenance, support, education or use of such person, or pay the whole
or any part of such benefit to the parent of such person, the guardian,
committee, conservator or other legal representative, wherever appointed, of
such person, the person with whom such person is residing, or to any other
person having the care and control of such person. The receipt by any such
person to whom any such payment on behalf of any Participant or Beneficiary is
made shall be a sufficient discharge therefore.
Section 14.7    Merger or Transfer of Assets.
14.7.1    The merger or consolidation of the Company with any other person, or
the transfer of the assets of the Company to any other person, shall not
constitute a termination of the Plan, if provision is made for the continuation
of the Plan.
14.7.2    The Plan may not merge or consolidate with, or transfer any assets or
liabilities to, any other plan, unless each Participant would (if the Plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).
Section 14.8    Participation in the Plan by an Affiliate. Section 14.8 was
amended effective January 1, 2012 to read as follows:
14.8.1    Subject to the approval of the Board of Directors of the Company, an
Affiliate, by duly authorized action of its Board of Directors, may adopt the
Plan and determine the classes of its Employees who shall be Eligible Employees.
Such Affiliate shall make such contributions to the Plan on behalf of such
Employees as is determined by the Company. If no such action is taken, the
Eligible Employees and the amount of contribution shall be determined in
accordance with the Plan provisions applicable to an Employer.
14.8.2    By duly authorized action of its Board of Directors, an Affiliate may
terminate its participation in the Plan or withdraw from the Plan and the Trust.
14.8.3    An Employer other than the Company shall have no power with respect to
the Plan except as specifically provided by this Section 14.8.


Section 14.9    Action by Employer.

20
24983590 v1

--------------------------------------------------------------------------------




Any action required to be taken by an Employer pursuant to the terms of the Plan
shall be taken by the Board of Directors of the Employer or any person or
persons duly empowered to exercise the powers of the Employer with respect to
the Plan.
Section 14.10    Provision of Information.
For purposes of the Plan, each Employee shall execute such forms as may be
reasonably required by the Administrator and the Employee shall make available
to the Administrator and the Trustee any information they may reasonably request
in this regard.
Section 14.11    Controlling Law.
The Plan is intended to qualify under Code § 401(a) and to comply with ERISA,
and its terms shall be interpreted accordingly. Otherwise, to the extent not
preempted by ERISA, the laws of the State of Alabama shall control the
interpretation and performance of the terms of the Plan.
Section 14.12    Conditional Restatement.
Anything in the foregoing to the contrary notwithstanding, the Plan has been
restated on the express condition that it will be considered by the Internal
Revenue Service as qualifying under the provisions of Code § 401(a) and the
Trust qualifying for exemption from taxation under Code § 501(a). If the
Internal Revenue Service determines that the Plan or Trust does not so qualify,
the Plan shall be amended or terminated as decided by the Company.
Section 14.13    Rules of Construction.
Masculine pronouns used herein shall refer to men or women or both and nouns and
pronouns when stated in the singular shall include the plural and when stated in
the plural shall include the singular, unless qualified by the context. Titles
of Articles and Sections of the Plan are for convenience of reference only and
are to be disregarded in applying the provisions of the Plan. Any reference in
this Plan to an Article or Section is to the Article or Section so specified of
the Plan.
Section 14.14    USERRA Model Amendment.
Effective as of December 12, 1994, and notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code §414(u).
Death benefits. In the case of a death occurring on or after January 1, 2007, if
a Participant dies while performing qualified military service (as defined in
Code § 414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed and
then terminated employment on account of death.
Differential wage payments. For years beginning after December 31, 2008, (i) an
individual receiving a differential wage payment, as defined by Code
§3401(h)(2), is treated as an employee of the employer making the payment, (ii)
the differential wage payment is treated as compensation,

21
24983590 v1

--------------------------------------------------------------------------------




and (iii) the Plan is not treated as failing to meet the requirements of any
provision described in Code §414(u)(1)(C) by reason of any contribution or
benefit which is based on the differential wage payment.
Severance from employment. Notwithstanding clause (i) of the preceding
paragraph, for purposes of Code §401(k)(2)(B)(i)(I), an individual is treated as
having been severed from employment during any period the individual is
performing service in the uniformed services described in Code §3401(h)(2)(A).
(a)    Suspension of deferrals. If an individual elects to receive a
distribution by reason of severance from employment, death or disability, the
individual may not make an elective deferral or employee contribution during the
6-month period beginning on the date of the distribution.
(b)    Nondiscrimination requirement. Clause (iii) above applies only if all
employees of the Employer performing service in the uniformed services described
in Code §3401(h)(2)(A) are entitled to receive differential wage payments (as
defined in Code §3401(h)(2)) on reasonably equivalent terms and, if eligible to
participate in a retirement plan maintained by the Employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code §§410(b)(3), (4), and (5)).
Section 14.15    Written Communications Required.
Any notice, request, instruction, or other communication to be given or made
hereunder shall be in writing and either personally delivered to the addressee
or deposited in the United States mail with full postage paid and properly
addressed to such addressee at the last address for notice shown on the
Administrative Committee’s records. The foregoing notwithstanding, the
Administrative Committee may establish a procedure under which electronic notice
will be deemed to constitute written notice for the purpose of providing certain
notices to Participants or making certain Participant elections.
Section 14.16    Offset.
Effective November 28, 2011, the Merged Profit Sharing Account shall preserve
the Profit Sharing and Retirement Plan of Liberty National Life Insurance
Company offset for purposes of calculating benefits under the Torchmark
Corporation Pension Plan. The offset provided by the Profit Sharing and
Retirement Plan of Liberty National Life Insurance Company benefit shall be
provided by the Merged Profit Sharing Account benefit.





22
24983590 v1

--------------------------------------------------------------------------------




ARTICLE 15    
TOP-HEAVY PROVISIONS
Section 15.1    Top Heavy Plan Requirements.8.1 p.15-1
For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code § 416(b) and the special minimum allocation requirements of
Code § 416(c).


Section 15.2    Determinations of Top Heavy Status.8.2 p.15-1
15.2.12    This Plan shall be a Top Heavy Plan for any Plan Year in which, as of
the Determination Date, (i) the Present Value of Accrued Benefits of Key
Employees and (ii) the sum of the Aggregate Accounts of Key Employees under this
Plan and all plans of an Aggregation Group, exceeds sixty percent (60%) of the
Present Value of Accrued Benefits and the Aggregate Accounts of all Key and
Non‑Key Employees under this Plan and all plans of an Aggregation Group.8.2(a)
p.15-1
If any Participant is a Non‑Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant's Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any services
for any Employer maintaining the Plan at any time during the five year period
ending on the Determination Date, any accrued benefit for such Participant or
Former Participant shall not be taken into account for the purposes of
determining whether this Plan is a Top Heavy Plan.


15.2.13    Aggregate Account: A Participant's Aggregate Account as of the
Determination Date is the sum of:
(a)    The Participant's Combined Account balance as of the most recent
valuation occurring within a twelve (12) month period ending on the
Determination Date;
(b)    An adjustment for any contributions due as of the Determination Date.
Such adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the Determination Date, except for the first
Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year;
(c)    Any Plan distributions made within the Plan Year that includes the
Determination Date or within the four (4) preceding Plan Years. However, in the
case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions for top
heavy purposes to the extent that such distributions are already included in the
Participant's Aggregate Account balance as of the Valuation Date.
Notwithstanding anything herein to the

23
24983590 v1

--------------------------------------------------------------------------------




contrary, all distributions, including distributions under a terminated plan
which if it had not been terminated would have been required to be included in
an Aggregation Group, will be counted. Further, distributions from the Plan
(including the cash value of life insurance policies) of a Participant's account
balance because of death shall be treated as a distribution for the purposes of
this paragraph;
(d)    Any Employee contributions, whether voluntary or mandatory. However,
amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant's
Aggregate Account balance;
(e)    With respect to unrelated rollovers and plan‑to‑plan transfers (ones
which are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan‑to‑plan transfers, it shall always consider such rollovers or
plan‑to‑plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan‑to‑plan transfers, it
shall not consider such rollovers or plan‑to‑plan transfers as part of the
Participant's Aggregate Account balance; and
(f)    With respect to related rollovers and plan‑to‑plan transfers (ones either
not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan‑to‑plan transfer, it shall
not be counted as a distribution for purposes of this Section 15.2.2. If this
Plan is the plan accepting such rollover or plan‑to‑plan transfer, it shall
consider such rollover or plan‑to‑plan transfer as part of the Participant's
Aggregate Account balance, irrespective of the date on which such rollover or
plan‑to‑plan transfer is accepted.
(g)    For the purposes of determining whether two employers are to be treated
as the same employer in (e) and (f) above, all employers aggregated under Code
§§ 414(b), (c), (m) and (o) are treated as the same employer.
15.2.14    "Aggregation Group" means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.
(a)    Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code §§ 401(a)(4) or
410, will be required to be aggregated. Such group shall be known as a Required
Aggregation Group.
In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy

24
24983590 v1

--------------------------------------------------------------------------------




Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.
(b)    Permissive Aggregation Group: The Employer may also include any other
plan not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code §§ 401(a)(4) and 410. Such group shall be known as a Permissive Aggregation
Group.
In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.


(c)    Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.
(d)    An Aggregation Group shall include any terminated plan of the Employer if
it was maintained within the last five (5) years ending on the Determination
Date.
15.2.15    "Determination Date" means (i) the last day of the preceding Plan
Year, or (ii) in the case of the first Plan Year, the last day of such Plan
Year.
15.2.16    Present Value of Accrued Benefit: In the case of a defined benefit
plan, the Present Value of Accrued Benefit for a Participant other than a Key
Employee, shall be as determined using the single accrual method used for all
plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code § 411(b)(1)(C). The determination
of the Present Value of Accrued Benefit shall be determined as of the most
recent Valuation Date that falls within or ends with the 12‑month period ending
on the Determination Date except as provided in Code § 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.
Effective for Plan Years beginning on and after February 1, 2006 the following
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of Employees as of the determination date:
(a)    Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Code § 416(g)(2) during the 1‑year period ending on the determination
date. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under

25
24983590 v1

--------------------------------------------------------------------------------




Code § 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than separation from service, death, or disability, this provision shall be
applied by substituting "5‑year period" for "1‑year period."
(b)    Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1‑year period ending on the determination
date shall not be taken into account.
15.2.17    Key Employee. Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having "415
Compensation" greater than $130,000 (as adjusted under Code § 416(i)(1) for Plan
Years beginning after December 31, 2002), a 5-percent owner of the Employer, or
a 1‑percent owner of the Employer having "415 Compensation" of more than
$150,000. The determination of who is a Key Employee will be made in accordance
with Code § 416(i)(1) and the applicable regulations and other guidance of
general applicability issued thereunder.
15.2.18    "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of:
(a)    The Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group; and
(b)    The Aggregate Accounts of Key Employees under all defined contribution
plans included in the group,
exceeds sixty percent (60%) of a similar sum determined for all Participants.
Section 15.3    Minimum Vesting. Beginning with the Plan Year in which this Plan
is Top-Heavy, the following vesting schedule will apply:


Completed Years of Vesting Service
 
Vested 
Percentage
 
 
 
2
 
20%
3
 
40%
4
 
60%
5
 
100%



Section 15.4    Minimum Benefits.
15.4.1    Matching contributions. Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
Code § 416(c)(2) and the Plan. The preceding sentence shall apply with respect
to matching

26
24983590 v1

--------------------------------------------------------------------------------




contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code § 401(m).
15.4.2    Contributions under other plans. The minimum benefit requirement for
any plan maintained by the Employer, shall be met in only one plan maintained by
the Employer if the Employer maintains more than one tax-qualified plan
(including another plan that consists solely of a cash or deferred arrangement
which meets the requirements of Code § 401(k)(12) and matching contributions
with respect to which the requirements of Code § 401(m)(11) are met).
Section 15.5    Applicability. The top-heavy requirement of Code § 416 shall not
apply in any year in which the Plan consists solely of a cash or deferred
arrangement which meets the requirements of Code § 401(k)(12) and matching
contributions with respect to which the requirements of Code § 401(m)(11) are
met.
Section 15.6    Requirements. In the event that any provision of this ARTICLE 15
is no longer required to qualify the Plan under the Code, then such provision
shall thereupon be void without the necessity of further amendment of the Plan.

27
24983590 v1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, TORCHMARK CORPORATION has caused this Plan to be restated,
on this the ________ day of _______________, 2015 effective generally as of
January 1, 2014 (except as otherwise provided herein).
TORCHMARK CORPORATION


By:_________________________

                        Its: _________________________


Attest:
By:_________________________

Its:_________________________

28
24983590 v1